 

Exhibit 10.41

Execution Version

 

SENIOR UNSECURED TERM LOAN AGREEMENT

Dated as of June 26, 2015

among

SCRIPPS NETWORKS INTERACTIVE, INC.,

as Borrower,

THE BANKS NAMED HEREIN,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Agent,

and

BANK OF AMERICA, N.A.,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

HSBC BANK USA, N.A.,

JPMORGAN CHASE BANK, N.A

and

U.S. BANK NATIONAL ASSOCIATION

as Syndication Agents

 

WELLS FARGO SECURITIES, LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

HSBC BANK USA, N.A.,

J.P. MORGAN SECURITIES LLC

and

U.S. BANK NATIONAL ASSOCIATION,

as Joint Lead Arrangers and

Joint Bookrunners

 

 

 

 

--------------------------------------------------------------------------------

 

Table of Contents

 

 

 

 

 

Page

ARTICLE I DEFINITIONS

 

1

 

Section 1.01

Defined Terms

 

1

 

Section 1.02

Terms Generally

 

9

 

 

 

 

 

ARTICLE II THE CREDITS

 

9

 

Section 2.01

Commitments

 

9

 

Section 2.02

Loans

 

9

 

Section 2.03

[Reserved]

 

10

 

Section 2.04

Procedure for Term Loan Borrowing

 

10

 

Section 2.05

Conversion and Continuation Options

 

10

 

Section 2.06

Fees

 

10

 

Section 2.07

Repayment of Term Loans; Evidence of Debt

 

10

 

Section 2.08

Interest on Loans

 

11

 

Section 2.09

Default Interest

 

11

 

Section 2.10

Alternate Rate of Interest

 

11

 

Section 2.11

Termination of Commitments

 

11

 

Section 2.12

[Reserved]

 

11

 

Section 2.13

[Reserved]

 

11

 

Section 2.14

Prepayments

 

11

 

Section 2.15

Reserve Requirements; Change in Circumstances

 

12

 

Section 2.16

Change in Legality

 

13

 

Section 2.17

Indemnity

 

13

 

Section 2.18

Pro Rata Treatment

 

13

 

Section 2.19

Sharing of Setoffs

 

13

 

Section 2.20

Payments

 

14

 

Section 2.21

Taxes

 

14

 

Section 2.22

Mandatory Assignment

 

16

 

 

 

 

 

ARTICLE III [RESERVED]

 

16

 

 

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES

 

16

 

Section 4.01

Organization; Powers

 

16

 

Section 4.02

Authorization

 

17

 

Section 4.03

Enforceability

 

17

 

Section 4.04

Governmental Approvals

 

17

 

Section 4.05

Financial Statements

 

17

 

Section 4.06

No Material Adverse Change

 

17

 

Section 4.07

Title to Properties; Possession Under Leases

 

17

 

Section 4.08

Stock of Borrower

 

17

 

Section 4.09

Litigation; Compliance with Laws

 

17

 

Section 4.10

Agreements

 

18

 

Section 4.11

Federal Reserve Regulations

 

18

 

Section 4.12

Investment Company Act

 

18

 

Section 4.13

Use of Proceeds

 

18

 

Section 4.14

Tax Returns

 

18

 

Section 4.15

No Material Misstatements

 

18

 

Section 4.16

Employee Benefit Plans

 

18

 

Section 4.17

Environmental and Safety Matters

 

18

 

Section 4.18

Anti-Corruption Law and Sanctions

 

19

 

 

 

 

 

ARTICLE V CONDITIONS OF LENDING

 

19

 

Section 5.01

Closing Date

 

19

 

 

 

 

 

ARTICLE VI AFFIRMATIVE COVENANTS

 

20

 

Section 6.01

Existence; Businesses and Properties

 

20

 

Section 6.02

Insurance

 

20

i

--------------------------------------------------------------------------------

 

 

Section 6.03

Obligations and Taxes

 

20

 

Section 6.04

Financial Statements, Reports, etc.

 

20

 

Section 6.05

Litigation and Other Notices

 

21

 

Section 6.06

ERISA

 

21

 

Section 6.07

Maintaining Records; Access to Properties and Inspections

 

22

 

Section 6.08

Use of Proceeds

 

22

 

Section 6.09

Filings

 

22

 

Section 6.10

Anti-Corruption Laws and Sanctions

 

22

 

 

 

 

 

ARTICLE VII NEGATIVE COVENANTS

 

22

 

Section 7.01

Indebtedness

 

22

 

Section 7.02

Liens

 

23

 

Section 7.03

Sale and Lease-Back Transactions

 

23

 

Section 7.04

Mergers, Consolidations and Sales of Assets

 

24

 

Section 7.05

Fiscal Year

 

24

 

Section 7.06

Transactions with Affiliates

 

24

 

Section 7.07

Lines of Business

 

24

 

 

 

 

 

ARTICLE VII EVENTS OF DEFAULT

 

24

 

 

 

 

 

ARTICLE IX THE AGENT

 

25

 

 

 

 

 

ARTICLE X MISCELLANEOUS

 

27

 

Section 10.01

Notices

 

27

 

Section 10.02

Survival of Agreement

 

27

 

Section 10.03

Binding Effect

 

27

 

Section 10.04

Successors and Assigns

 

27

 

Section 10.05

Expenses; Indemnity

 

29

 

Section 10.06

Rights of Setoff

 

30

 

Section 10.07

APPLICABLE LAW

 

30

 

Section 10.08

Waivers; Amendment

 

30

 

Section 10.09

Interest Rate Limitation

 

31

 

Section 10.10

Entire Agreement

 

31

 

Section 10.11

Waiver of Jury Trial

 

31

 

Section 10.12

Severability

 

31

 

Section 10.13

Counterparts

 

31

 

Section 10.14

Headings

 

31

 

Section 10.15

Jurisdiction; Consent to Service of Process

 

31

 

Section 10.16

Confidentiality

 

32

 

Section 10.17

USA Patriot Act

 

32

 

Exhibit A

Form of Term Loan Borrowing Request

 

 

Exhibits B-1-B-4

Forms of U.S. Tax Compliance Certificates

 

 

Exhibit C

[Reserved]

 

 

Exhibit D

[Reserved]

 

 

Exhibit E

Administrative Questionnaire

 

 

Exhibit F

Form of Assignment and Acceptance

 

 

Exhibit G

[Reserved]

 

 

 

 

 

 

Schedule 2.01

Commitments

 

 

Schedule 4.09

Litigation

 

 

Schedule 4.16

Employee Benefit Plans

 

 

Schedule 4.17

Environmental

 

 

Schedule 7.01

Indebtedness

 

 

Schedule 7.02

Existing Liens

 

 

Schedule 7.06

Transactions with Affiliates

 

 

 

 

 

ii

--------------------------------------------------------------------------------

 

SENIOR UNSECURED TERM LOAN AGREEMENT dated as of June 26, 2015 (this
“Agreement”), among SCRIPPS NETWORKS INTERACTIVE, INC., an Ohio corporation (the
“Borrower”), WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
association, as Administrative Agent for the Banks (in such capacity, the
“Agent”) and the banks listed in Schedule 2.01 (the “Banks”).

The Borrower has requested that the Banks make senior unsecured term loans to
the Borrower in an aggregate principal amount of $250,000,000. The proceeds of
such term loans are to be used for general corporate purposes, including
permitted acquisitions. The Banks are willing to make such term loans to the
Borrower on the terms and subject to the conditions herein set forth.

Accordingly, the Borrower, the Banks and the Agent agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Defined Terms. As used in this Agreement, the following terms shall
have the meanings specified below:

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

“ABR Loan” shall mean any Loan bearing interest at a rate determined by
reference to the Alternate Base Rate in accordance with the provisions of
Article II.

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit E hereto.

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus ½ of 1% and (c) the LIBO Rate
applicable for an Interest Period of one month commencing on the date two
Business Days after such day plus 1.00%. For purposes hereof, “Prime Rate” shall
mean the rate of interest per annum publicly announced from time to time by the
Agent as its prime rate in effect at its principal office in New York City; each
change in the Prime Rate shall be effective on the date such change is publicly
announced as effective. “Federal Funds Effective Rate” shall mean, for any day,
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day which is a Business Day,
the average, as determined by the Agent, of the quotations for the day of such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it; provided that if the Federal Funds Effective
Rate shall be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement. If for any reason the Agent shall have determined (which
determination shall be conclusive absent manifest error) that it is unable to
ascertain the Federal Funds Effective Rate for any reason, including the
inability or failure of the Agent to obtain sufficient quotations in accordance
with the terms thereof, the Alternate Base Rate shall be determined without
regard to clause (b), of the first sentence of this definition, until the
circumstances giving rise to such inability no longer exist. Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the LIBO Rate shall be effective on the effective date of such
change in the Prime Rate, the Federal Funds Effective Rate or the LIBO Rate,
respectively.

“Anti-Corruption Laws” shall mean all laws, rules and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

 

--------------------------------------------------------------------------------

 

“Applicable Percentage” shall mean on any date, with respect to the Term Loans
comprising any Eurodollar Borrowing or ABR Borrowing, the applicable percentage
set forth below based upon the ratings applicable on such date to the Borrower’s
implied or actual senior, unsecured, non-credit-enhanced long-term indebtedness
for borrowed money (the “Index Debt”):

FEE AND SPREAD TABLE

 

 

 

Ratings (S&P/Moody’s)

 

LIBOR Spread

 

 

ABR Spread

 

 Category 1

 

A+/A1 or higher

 

0.625

%

 

0.00

%

 Category 2

 

A/A2

 

0.750

%

 

0.00

%

 Category 3

 

A-/A3

 

0.875

%

 

0.00

%

 Category 4

 

BBB+/Baa1

 

1.00

%

 

0.00

%

 Category 5

 

BBB/Baa2

 

1.125

%

 

0.125

%

 Category 6

 

BBB-/Baa3 or lower

 

1.375

%

 

0.375

%

 

For purposes of the foregoing, (a) if no rating for the Index Debt shall be
available from either Moody’s or S&P (other than by reason of the circumstances
referred to in the last sentence of this definition), each such rating agency
shall be deemed to have established a rating in the numerically highest
category; (b) if only one of Moody’s and S&P shall have in effect a rating for
the Index Debt, the Applicable Percentage shall be determined by reference to
the available rating; (c) if the ratings established or deemed to have been
established by Moody’s and S&P shall fall within different categories, the
Applicable Percentage shall be based upon the superior (or numerically lower)
category unless the ratings differ by more than one category, in which case the
governing rating shall be the rating next below the higher of the two; and (d)
if any rating established or deemed to have been established by Moody’s or S&P
shall be changed (other than as a result of a change in the rating system of
either Moody’s or S&P), such change shall be effective as of the date on which
such change is first announced publicly by the rating agency making such change.
Any change in the LIBOR spread due to a change in the applicable category shall
be effective on the effective date of such change in the applicable category and
shall apply to all Eurodollar Loans that are outstanding at any time during the
period commencing on the effective date of such change in the applicable
category and ending on the date immediately preceding the effective date of the
next such change in the applicable category. If the rating system of either
Moody’s or S&P shall change, the Borrower and the Banks shall negotiate in good
faith to amend the references to specific ratings in this definition to reflect
such changed rating system. If either Moody’s or S&P shall cease to be in the
business of rating corporate debt obligations, the Borrower and the Banks shall
negotiate in good faith to agree upon a substitute rating agency and to amend
the references to specific ratings in this definition to reflect the ratings
used by such substitute rating agency and, pending such agreement, the
Applicable Percentage shall be determined on the basis of the ratings provided
by the other rating agency.

“Arrangers” shall mean, collectively, Wells Fargo Securities, LLC, Merrill
Lynch, Pierce, Fenner & Smith Incorporated, The Bank of Tokyo-Mitsubishi UFJ,
Ltd., HSBC Bank USA, N.A., J.P. Morgan Securities LLC and U.S. Bank National
Association.

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Bank and an assignee, and accepted by the Agent, in the form of Exhibit F.

“Bank Percentage” shall mean as to any Bank at any time the percentage which the
aggregate principal amount of such Bank’s Loans then outstanding constitutes of
the aggregate principal amount of the Loans then outstanding; provided that the
Bank Percentage of any Defaulting Bank shall not be included in determining
whether all Banks or the Required Banks have taken or may take any action
hereunder (including any consent to any amendment or waiver pursuant to Section
10.08) (provided that this proviso shall not apply to the vote of a Defaulting
Bank in the case of an amendment, waiver or other modification requiring the
consent of such Bank or each Bank affected thereby).

“Bankruptcy Event” shall mean, with respect to any person, such person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the Agent,
has taken any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any such proceeding or appointment, provided that a
Bankruptcy Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such person by a Governmental
Authority or instrumentality thereof, provided, further, that such ownership
interest does not result in or provide such person with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such person.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.

2

--------------------------------------------------------------------------------

 

“Borrowing” shall mean a group of Loans of a single Type made by the Banks on a
single date and as to which a single Interest Period is in effect.

“Business Day” shall mean any day (other than a day which is a Saturday, Sunday
or legal holiday in the State of New York) on which banks are open for business
in New York City; provided, however, that, when used in connection with a
Eurodollar Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in dollar deposits in the London interbank
market.

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP.

A “Change in Control” shall be deemed to have occurred if the signatories to the
Scripps Family Agreement (other than the Borrower and The E.W. Scripps Company)
shall not be the direct or indirect owners, beneficially and of record, of at
least 51% of the issued and outstanding Common Voting Shares, $.01 par value per
share, of the Borrower and any other common stock at any time issued by the
Borrower, other than the Borrower’s Class A Common Shares, $.01 per share.

“Charges” shall have the meaning assigned to such term in Section 10.09.

“Closing Date” shall mean June 26, 2015.

“Code” shall mean the Internal Revenue Code of 1986, as the same may be amended
from time to time.

“Commitment” shall mean, with respect to each Bank, the commitment of such Bank
to make a Term Loan hereunder on the Closing Date, expressed as an amount
representing the maximum principal amount of the Term Loan to be made by such
Bank hereunder. The amount of each Bank’s Commitment is set forth on Schedule
2.01. The initial aggregate amount of the Commitments is $250,000,000.

“Consolidated EBITDA” shall mean with respect to any person for any period, (a)
Consolidated Net Income for such period, plus (b) provisions for taxes based on
income during such period, plus (c) Consolidated Interest Expense for such
period, plus (d) total depreciation expense for such period, plus (e) total
amortization expense for such period, plus (f) unusual and non-recurring
non-cash charges recorded during such period, plus (g) non-cash compensation
expenses arising from the issuance of stock, options to purchase stock and stock
appreciation rights to the officers, directors and employees of the Borrower and
its Subsidiaries, minus (h) cash expenditures during such period that are
applied against unusual or non-recurring non-cash charges referred to in clause
(f) whether such charges were recorded during such period or any prior period,
all of the foregoing as determined on a consolidated basis for such person and
its consolidated subsidiaries in accordance with GAAP; provided that there shall
be excluded from such calculation the net gains or losses associated with the
sale of any asset not in the ordinary course of business. For the purposes of
calculating Consolidated EBITDA for any period of four consecutive fiscal
quarters (each, a “Reference Period”) in connection with any calculation of the
ratio of Consolidated Indebtedness of the Borrower to Consolidated EBITDA, (i)
if at any time during such Reference Period the Borrower or any Subsidiary shall
have made any Material Disposition, the Consolidated EBITDA for such Reference
Period shall be reduced by an amount equal to the Consolidated EBITDA (if
positive) attributable to the property that is the subject of such Material
Disposition for such Reference Period or increased by an amount equal to the
Consolidated EBITDA (if negative) attributable thereto for such Reference Period
and (ii) if during such Reference Period the Borrower or any Subsidiary shall
have made a Material Acquisition, Consolidated EBITDA for such Reference Period
shall be calculated after giving pro forma effect thereto as if such Material
Acquisition occurred on the first day of such Reference Period.

“Consolidated Indebtedness” with respect to any person shall mean the aggregate
Indebtedness of such person and its consolidated subsidiaries, consolidated in
accordance with GAAP.

“Consolidated Interest Expense” with respect to any person shall mean for any
period the aggregate interest expense of such person and its consolidated
subsidiaries for such period, computed and consolidated in accordance with GAAP.

3

--------------------------------------------------------------------------------

 

“Consolidated Net Income” with respect to any person shall mean for any period
the aggregate net income (or net deficit) of such person and its consolidated
subsidiaries for such period equal to gross revenues and other proper income
less the aggregate for such person and its consolidated subsidiaries of (i)
operating expenses, (ii) selling, administrative and general expenses, (iii)
taxes, (iv) depreciation, depletion and amortization of properties and (v) any
other items that are treated as expenses under GAAP but excluding from the
definition of Consolidated Net Income any extraordinary gains or losses, all
computed and consolidated in accordance with GAAP.

“Consolidated Stockholders’ Equity” with respect to any person shall mean the
aggregate Stockholders’ Equity of such person and its consolidated subsidiaries,
consolidated in accordance with GAAP.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.

“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.

“Defaulting Bank” means any Bank, as reasonably determined by the Agent, that
has (a) failed to pay over to the Agent or any other Bank any amount required to
be paid by it hereunder within three Business Days of the date when due, unless
the subject of a good faith dispute, or (b) become the subject of a Bankruptcy
Event.

“dollars” or “$” shall mean lawful money of the United States of America.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that is a member of a group of which the Borrower is a member and which is
treated as a single employer under Section 414 of the Code.

“ERISA Event” shall mean (a) any Reportable Event; (b) the existence with
respect to any Plan of a Prohibited Transaction; (c) any failure by any Pension
Plan to satisfy the minimum funding standards (within the meaning of Sections
412 and 430 of the Code or Section 302 of ERISA) applicable to such Pension
Plan; (d) the filing pursuant to Section 412 of the Code or Section 302 of ERISA
of an application for a waiver of the minimum funding standard with respect to
any Pension Plan; (e) the failure to make by its due date a required installment
under Code Section 430(j)(3)(A) or Section 303(j)(3)(A) of ERISA, with respect
to any Pension Plan or the failure by Borrower or any of its ERISA Affiliates to
make any required contribution to a Multiemployer Plan; (f) the incurrence by
Borrower or any of its ERISA Affiliates of any liability under Title IV of ERISA
with respect to the termination of any Pension Plan, including but not limited
to the imposition of any Lien in favor of the PBGC or any Pension Plan; (g) a
determination that any Pension Plan is, or is expected to be, in “at risk”
status (within the meaning of Code Section 430 or Section 303 of ERISA); (h) the
receipt by Borrower or any of its ERISA Affiliates from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Pension
Plan or to appoint a trustee to administer any Pension Plan under Section 4042
of ERISA; (i) the incurrence by Borrower or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Pension
Plan or Multiemployer Plan; or (j) the receipt by Borrower or any of its ERISA
Affiliates of any notice, or the receipt by any Multiemployer Plan from Borrower
or any ERISA Affiliate of any notice, concerning the imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
Insolvent, in reorganization or in endangered or critical status, within the
meaning of Section 432 of the Code or Section 305 or Title IV of ERISA.

“Eurodollar Borrowing” shall mean a Borrowing comprised of Eurodollar Loans.

“Eurodollar Loan” shall mean any Loan bearing interest at a rate determined by
reference to the LIBO Rate in accordance with the provisions of Article II.

“Eurodollar Tranche” shall mean, collectively, the Eurodollar Loans with the
same Interest Periods at such time (whether or not such Loans shall originally
have been made on the same day).

“Event of Default” shall have the meaning assigned to such term in Article VIII.

“Excluded Taxes” shall have the meaning assigned to such term in Section
2.21(a).

4

--------------------------------------------------------------------------------

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code, and any
intergovernmental agreement (or any law, regulation, rule, promulgation or
official agreement implementing an intergovernmental agreement) with respect to
the foregoing.

“Fee Letter” shall mean the letter agreement dated June 19, 2015, between the
Borrower, the Agent and Wells Fargo Securities, LLC providing for the payment of
certain fees or other amounts in connection with the credit facility established
by this Agreement.

“Fees” shall have the meaning assigned to such term in Section 2.06.

“Financial Officer” of any corporation shall mean the chief financial officer,
principal accounting officer, Treasurer, Assistant Treasurer or Controller of
such corporation.

“GAAP” shall mean generally accepted accounting principles, applied on a
consistent basis.

“Governmental Authority” shall mean any Federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory body.

“Guarantee” of or by any person shall mean any obligation, contingent or
otherwise, of such person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of any other person (the “primary obligor”) in any
manner, whether directly or indirectly, and including any obligation of such
person, direct or indirect, (a) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or to purchase (or to advance
or supply funds for the purchase of) any security for the payment of such
Indebtedness, (b) to purchase property, securities or services for the purpose
of assuring the owner of such Indebtedness of the payment of such Indebtedness
or (c) to maintain working capital, equity capital or other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness; provided, however, that the term Guarantee
shall not include endorsements for collection or deposit, in either case in the
ordinary course of business.

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such person
under conditional sale or other title retention agreements relating to property
or assets purchased by such person, (d) all obligations of such person issued or
assumed as the deferred purchase price of property or services, (e) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such person, whether or not the obligations
secured thereby have been assumed, (f) all Guarantees by such person of
Indebtedness of others, (g) all Capital Lease Obligations of such person, (h)
all obligations of such person in respect of interest rate protection
agreements, foreign currency exchange agreements or other interest or exchange
rate hedging arrangements, in such amount which exceeds $15,000,000 at any time
and (i) all obligations of such person as an account party in respect of letters
of credit and bankers’ acceptances; provided that the definition of Indebtedness
shall not include (i) accounts payable to suppliers and (ii) programming rights,
in each case incurred in the ordinary course of business and not overdue. The
Indebtedness of any person shall include the recourse Indebtedness of any
partnership in which such person is a general partner. For purposes of this
Agreement, the amount of any Indebtedness referred to in clause (h) of the
preceding sentence shall be amounts, including any termination payments,
required to be paid to a counterparty after giving effect to any contractual
netting arrangements, and not any notional amount with regard to which payments
may be calculated.

“Indemnitee” shall have the meaning assigned to such term in Section 10.05(b).

“Insolvent” with respect to any Multiemployer Plan means the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Interest Payment Date” shall mean, with respect to any Loan, the last day of
the Interest Period applicable thereto and, in the case of a Eurodollar Loan
with an Interest Period of more than three months’ duration, each day that would
have been an Interest Payment Date for such Loan had successive Interest Periods
of three months’ duration been applicable to such Loan and, in addition, the
date of any refinancing or conversion of such Loan with or to a Loan of a
different Type.

“Interest Period” shall mean (a) as to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as the case may be, and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the week or calendar month, as
applicable, that is 1 week or 1, 2, 3 or 6 months (or, if agreed to by all
Banks, 12 months) thereafter, as the Borrower may elect, and

5

--------------------------------------------------------------------------------

 

(b) as to any ABR Borrowing, the period commencing on the date of such Borrowing
and ending on the date 90 days thereafter or, if earlier, on the Maturity Date
or the date of prepayment of such Borrowing; provided, however, that if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of Eurodollar Loans only, such next succeeding Business Day would fall in the
next calendar month, in which case such Interest Period shall end on the next
preceding Business Day. Interest shall accrue from and including the first day
of an Interest Period to but excluding the last day of such Interest Period.

“Interpolated Rate” means, at any time, the rate per annum (rounded to the same
number of decimal places as the Screen Rate) determined by the Agent (which
determination shall be conclusive and binding absent manifest error) to be equal
to the rate that results from interpolating on a linear basis between: (a) the
Screen Rate for the longest period (for which that Screen Rate is available in
dollars) that is shorter than the Impacted Interest Period and (b) the Screen
Rate for the shortest period (for which that Screen Rate is available for
dollars) that exceeds the Impacted Interest Period, in each case, as of the
Specified Time on the Quotation Day for such Interest Period. When determining
the rate for a period which is less than the shortest period for which the
Screen Rate is available, the Screen Rate for purposes of clause (a) above shall
be deemed to be the overnight rate for dollars determined by the Agent from such
service as the Agent may select.

“LIBO Rate” shall mean with respect to any Eurodollar Borrowing for any Interest
Period, the London interbank offered rate as administered by the ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for dollars for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters Screen that displays such
rate (or, in the event such rate does not appear on either of such Reuters
pages, on any successor or substitute page on such screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Agent in its reasonable
discretion; in each case, the “Screen Rate”) as of the Specified Time on the
Quotation Day for such Interest Period; provided that if the Screen Rate shall
be less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement; provided further that, if the Screen Rate shall not be available at
such time for such Interest Period (an “Impacted Interest Period”) with respect
to dollars, then the LIBO Rate shall be the Interpolated Rate at such time;
provided that if any Interpolated Rate shall be less than zero, such rate shall
be deemed to be zero for purposes of this Agreement.

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, charge or security interest in or on such asset or
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement relating to such asset.

“Loan” shall mean any Term Loan made by any Bank pursuant to this Agreement,
whether made as a Eurodollar Loan or an ABR Loan, as permitted hereby.

“Loan Documents” shall mean this Agreement and the Fee Letter.

“Margin Stock” shall have the meaning assigned to such term under Regulation U.

“Material Acquisition” means any acquisition of property or series of related
acquisitions of property that constitutes assets comprising all or substantially
all of an operating unit of a business or constitutes all or substantially all
of the common stock of a Person.

“Material Adverse Effect” shall mean (a) a materially adverse effect on the
business, assets, operations, or condition, financial or otherwise, of the
Borrower and its Subsidiaries taken as a whole, (b) material impairment of the
ability of the Borrower to perform any of its obligations under any Loan
Document or (c) material impairment of the rights of or benefits expressly
available to the Banks under any Loan Document.

“Material Disposition” means any sale, sale leaseback, assignment, conveyance,
transfer or other disposition of property or series of related sales, sale
leasebacks, assignments, conveyances, transfers or other dispositions of
property that yields gross proceeds to the Borrower or any of its Subsidiaries.

“Maturity Date” shall mean June 26, 2017.

“Maximum Rate” shall have the meaning assigned to such term in Section 10.09.

“Multiemployer Plan” shall mean a multiemployer plan as defined in Section
4001(a)(3) of ERISA.

“New Lending Office” shall have the meaning assigned to such term in Section
2.21(g).

6

--------------------------------------------------------------------------------

 

“Non-U.S. Bank” shall have the meaning assigned to such term in Section 2.21(g).

“Other Connection Taxes” shall mean, with respect to any Bank (or Transferee) or
the Agent, any taxes, charges or similar levies imposed as a result of a present
or former connection between such Bank (or Transferee) or the Agent and the
jurisdiction imposing such Tax (other than connections arising from such person
having executed, delivered, become a party to, performed its obligations under,
or engaged in any other transaction pursuant to any Loan Document).

“Other Taxes” shall have the meaning assigned to such term in Section 2.21(b).

“Participant” shall have the meaning assigned to such term in Section
10.04(b)(vi).

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.

“Pension Plan” shall mean any Plan (other than a Multiemployer Plan) subject to
the provisions of Title IV of ERISA or Sections 412 and 430 of the Code or
Section 303 or 304 of ERISA.

“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership or government, or any agency or
political subdivision thereof.

“Plan” shall mean any employee benefit plan as defined in Section 3(3) of ERISA,
including any employee welfare benefit plan (as defined in Section 3(1) of
ERISA), any employee pension benefit plan (as defined in Section 3(2) of ERISA),
and any plan which is both an employee welfare benefit plan and an employee
pension benefit plan, and in respect of which Borrower or any ERISA Affiliate is
(or, if such Plan were terminated, would under Section 4069 of ERISA be deemed
to be) an “employer” as defined in Section 3(5) of ERISA.

“Priority Indebtedness Sum” shall mean, at any time, the sum (without
duplication) of (a) the aggregate principal amount outstanding of Indebtedness
incurred by Subsidiaries under Section7.01(b)(v), (b) the aggregate principal
amount outstanding of Indebtedness incurred by the Borrower and Subsidiaries
that is secured by Liens permitted by Section 7.02(k) and (c) the aggregate
amount outstanding incurred by the Borrower and Subsidiaries under Section
7.03(ii).

“Prohibited Transaction” shall have the meaning assigned to such term in Section
406 of ERISA and Code Section 4975(c), but shall exclude any “exempt” Prohibited
Transaction.

“Quotation Day” shall mean, with respect to any Eurodollar Loan for any Interest
Period, two Business Days prior to the commencement of such Interest Period.

“Rate” shall include the LIBO Rate and the Alternate Base Rate.

“Register” shall have the meaning assigned to such term in Section 10.04(b)(iv).

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such person and such person’s Affiliates.

“Reportable Event” shall mean any “reportable event,” within the meaning of
Section 4043 of ERISA or the regulations issued thereunder, other than those
events as to which the 30-day notice period referred to in Section 4043(c) of
ERISA has been waived, with respect to a Pension Plan (other than a Pension Plan
maintained by an ERISA Affiliate that is considered an ERISA Affiliate only
pursuant to subsection (m) or (o) of Code Section 414).

7

--------------------------------------------------------------------------------

 

“Required Banks” shall mean, at any time, Banks having Bank Percentages
aggregating more than 50%.

“Responsible Officer” of any corporation shall mean any executive officer or
Financial Officer of such corporation and any other officer or similar official
thereof responsible for the administration of the obligations of such
corporation in respect of this Agreement.

“Revolving Credit Agreement” shall mean the Five-Year Competitive Advance and
Revolving Credit Facility Agreement (as amended, restated, amended and restated
or otherwise modified from time to time), dated as of March 31, 2014, among the
Borrower, JPMorgan Chase Bank, N.A., as administrative agent, and the lending
institutions and agents party thereto.

“Revolving Lenders” shall mean the lenders under the Revolving Credit Agreement
or any successor revolving credit facility of the Borrower.

“Sanctioned Country” shall mean, at any time, a country or territory that is the
subject or target of any Sanctions.

“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State or by the United Nations Security Council, the European Union or any
European Union member state, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person controlled by any such Person described
in the foregoing clauses (a) or (b).

“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.

“Screen Rate” shall have the meaning assigned to such term in the definition of
“LIBO Rate”.

“Scripps Family Agreement” means the family agreement dated October 15, 1992, as
amended, entered into by and among The E.W. Scripps Company, Scripps Networks
Interactive, Inc. and the descendants of Edward W. Scripps or certain trusts
established by or for the benefit of one or more descendants of Edward W.
Scripps.

“Specified Time” shall mean 11:00 a.m., London time.

“Stockholders’ Equity” shall mean, for any corporation, the consolidated total
stockholders’ equity of such corporation determined in accordance with GAAP,
consistently applied.

“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, owned, controlled or held, or (b) which is, at the time any determination
is made, otherwise Controlled by the parent or one or more subsidiaries of the
parent or by the parent and one or more subsidiaries of the parent.

“Subsidiary” shall mean any subsidiary of the Borrower.

“Taxes” shall have the meaning assigned to such term in Section 2.21(a).

“Term Loan” shall have the meaning assigned to such term in Section 2.01.

“Total Commitment” shall mean at any time the aggregate amount of the Banks’
Commitments, as in effect at such time.

“Transactions” shall have the meaning assigned to such term in Section 4.02.

“Transferee” shall have the meaning assigned to such term in Section 2.21(a).

“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined.

“U.S. Tax Compliance Certificate” shall have the meaning assigned to such term
in Section 2.21(g).

8

--------------------------------------------------------------------------------

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Title IV of ERISA.

Section 1.02 Terms Generally. The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. All references
herein to Articles, Sections, Exhibits and Schedules shall be deemed references
to Articles and Sections of, and Exhibits and Schedules to, this Agreement
unless the context shall otherwise require. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided,
however, that, for purposes of determining compliance with any covenant set
forth in Article VII, such terms shall be construed in accordance with GAAP as
in effect on the date of this Agreement applied on a basis consistent with the
application used in preparing the Borrower’s audited financial statements
referred to in Section 4.05; provided further that all terms of an accounting or
financial nature used herein shall be construed, and all computations of amounts
and ratios referred to herein shall be made, without giving effect to any
election under Financial Accounting Standards Board Accounting Standards
Codification 825 (or any other Financial Accounting Standard having a similar
result or effect) to value any Indebtedness or other liabilities of the Borrower
or any Subsidiary at “fair value”, as defined therein.

ARTICLE II

THE CREDITS

Section 2.01 Commitments. Subject to the terms and conditions and relying upon
the representations and warranties herein set forth, each Bank agrees, severally
and not jointly, to make a term loan (a “Term Loan”) to the Borrower on the
Closing Date, as provided in this Agreement, in an aggregate principal amount
not to exceed such Bank’s Commitment. Each Bank’s Commitment as of the Closing
Date is set forth opposite its respective name in Schedule 2.01. Amounts prepaid
on account of the Term Loans may not be reborrowed.

Section 2.02 Loans

(a) Each Term Loan shall be made in accordance with the procedures set forth in
Section 2.04. The failure of any Bank to make its Term Loan shall not in itself
relieve any other Bank of its obligation to lend hereunder (it being understood,
however, that no Bank shall be responsible for the failure of any other Bank to
make the Term Loan required to be made by such other Bank).

(b) The Term Loans may from time to time be Eurodollar Loans or ABR Loans, as
determined by the Borrower and notified to the Agent in accordance with Section
2.04 or Section 2.05, as applicable. Each Bank may at its option make any
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of such
Bank to make such Loan; provided that any exercise of such option shall not
affect the obligation of the Borrower to repay such Loan in accordance with the
terms of this Agreement. Borrowings of more than one Type may be outstanding at
the same time; provided, however, that the Borrower shall not be entitled to
request any Borrowing which, if made, would result in an aggregate of more than
five separate Eurodollar Loans of any Bank being outstanding hereunder at any
one time. For purposes of the foregoing, Loans having different Interest
Periods, regardless of whether they commence on the same date, shall be
considered separate Loans.

(c) Subject to Section 2.05, each Bank shall make the Term Loan to be made by it
hereunder on the Closing Date by wire transfer of immediately available funds to
the Agent in New York, New York, not later than 12:00 noon, New York City time,
and the Agent shall by 3:00 p.m., New York City time, wire transfer the amounts
so received to the general deposit account of the Borrower at Wells Fargo Bank,
National Association (or other general deposit account designated by the
Borrower in writing). The Term Loans shall be made by the Banks pro rata in
accordance with Section 2.18. Unless the Agent shall have received notice from a
Bank prior to the date of any Borrowing that such Bank will not make available
to the Agent such Bank’s ratable portion of such Borrowing, the Agent may assume
that such Bank has made such portion available to the Agent on the date of such
Borrowing in accordance with this paragraph (c) and the Agent may, in reliance
upon such assumption, make available to the Borrower on such date a
corresponding amount. If and to the extent that such Bank shall not have made
such ratable portion available to the Agent, such Bank and the Borrower
severally agree (without duplication) to repay to the Agent forthwith on demand
such corresponding amount together with interest thereon, for each day from the
date such amount is made available to the Borrower until the date such amount is
repaid to the Agent at (i) in the case of the Borrower, the interest rate
applicable at the time to the Loans comprising such Borrowing and (ii) in the
case of such Bank, the Federal Funds Effective Rate. If such Bank shall repay to
the Agent such corresponding amount, such amount shall constitute such Bank’s
Loan as part of such Borrowing for purposes of this Agreement.

9

--------------------------------------------------------------------------------

 

Section 2.03 [Reserved].

Section 2.04 Procedure for Term Loan Borrowing. The Borrower shall hand deliver
or telecopy to the Agent in the form of Exhibit A (a) in the case of a
Eurodollar Borrowing, not later than 10:00 a.m., New York City time, three
Business Days before a proposed borrowing and (b) in the case of an ABR
Borrowing, not later than 10:00 a.m., New York City time, on the day of a
proposed borrowing. Such notice shall be irrevocable (provided, such Borrowing
may be conditioned on the occurrence of the Closing Date) and shall in each case
specify (i) whether the Borrowing then being requested is to be a Eurodollar
Borrowing or an ABR Borrowing; (ii) the date of such Borrowing (which shall be a
Business Day) and the amount thereof; and (iii) if such Borrowing is to be a
Eurodollar Borrowing, the Interest Period with respect thereto. If no election
as to the Type of Borrowing is specified in any such notice, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period with respect to any
Eurodollar Borrowing is specified in such notice, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. The Agent
shall promptly advise the Banks of any notice given pursuant to this Section
2.04 and of each Bank’s portion of the requested Borrowing.

Section 2.05 Conversion and Continuation Options.

(a) The Borrower may elect from time to time to convert Eurodollar Loans to ABR
Loans by giving the Agent prior irrevocable notice of such election no later
than 10:00 a.m., New York City time, on the Business Day preceding the proposed
conversion date, provided that any such conversion of Eurodollar Loans may only
be made on the last day of an Interest Period with respect thereto. The Borrower
may elect from time to time to convert ABR Loans to Eurodollar Loans by giving
the Agent prior irrevocable notice of such election no later than 10:00 a.m.,
New York City time, on the third Business Day preceding the proposed conversion
date (which notice shall specify the length of the initial Interest Period
therefor (which may not end after the Maturity Date)), provided that no ABR Loan
may be converted into a Eurodollar Loan when any Event of Default has occurred
and is continuing and the Agent or the Required Banks have determined in its or
their sole discretion not to permit such conversions. Upon receipt of any such
notice the Agent shall promptly notify each relevant Bank thereof.

(b) Any Eurodollar Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrower giving irrevocable
notice to the Agent no later than 10:00 a.m., New York City time, on the third
Business Day preceding such expiration, in accordance with the applicable
provisions of the term “Interest Period” set forth in Section 1.01, of the
length of the next Interest Period to be applicable to such Loans (which may not
end after the Maturity Date), provided that no Eurodollar Loan may be continued
as such (i) when any Event of Default has occurred and is continuing and the
Agent has or the Required Banks have determined in its or their sole discretion
not to permit such continuations or (ii) if an Event of Default specified in
clause (g) or (h) of Article VIII with respect to the Borrower is in existence,
and provided, further, that if the Borrower shall fail to give any required
notice as described above in this paragraph or if such continuation is not
permitted pursuant to the preceding proviso such Loans shall be automatically
converted to ABR Loans on the last day of such then expiring Interest Period.
Upon receipt of any such notice the Agent shall promptly notify each relevant
Bank thereof. Each ABR Loan shall automatically continue as an ABR Loan at the
end of each Interest Period unless the Borrower has given notice to the Agent in
accordance with section 2.05(a).

(c) Notwithstanding anything to the contrary in this Agreement, all borrowings,
conversions and continuations of Eurodollar Loans and all selections of Interest
Periods shall be in such amounts and be made pursuant to such elections so that,
after giving effect thereto, the aggregate principal amount of the Eurodollar
Loans comprising each Eurodollar Tranche shall be equal to $5,000,000 or a whole
multiple of $1,000,000 in excess thereof (or if less, the entire principal
amount outstanding).

Section 2.06 Fees. The Borrower agrees to pay the fees (the “Fees”) at the times
and in the amounts agreed upon in the Fee Letter. All Fees shall be paid on the
date due, in immediately available funds, to the Agent for distribution, if and
as appropriate, among the Banks.

Section 2.07 Repayment of Term Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to the Agent for the account of each Bank the
then unpaid principal amount of each Term Loan on the Maturity Date.

(b) Each Bank shall maintain in accordance with its usual practice an account or
accounts evidencing the indebtedness of the Borrower to such Bank resulting from
each Loan made by such Bank, including the amounts of principal and interest
payable and paid to such Bank from time to time hereunder.

(c) The Agent shall maintain accounts in which it shall record (i) the amount of
each Loan made hereunder and the Type thereof and the Interest Period applicable
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Bank hereunder and (iii) the
amount of any sum received by the Agent hereunder for the account of the Banks
and each Bank’s share thereof.

10

--------------------------------------------------------------------------------

 

(d) The entries made in the accounts maintained pursuant to paragraphs (b) and
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Bank or
the Agent to maintain such accounts or any error therein shall not in any manner
affect the obligation of the Borrower to repay the Loans in accordance with the
terms of this Agreement.

(e) Any Bank may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Bank a promissory note payable to the order of such Bank (or, if requested by
such Bank, to such Bank and its registered assigns) and in a usual and customary
form for such Type approved by the Agent in its reasonable discretion.

Section 2.08 Interest on Loans.

(a) Subject to the provisions of Section 2.09, the Loans comprising each
Eurodollar Borrowing shall bear interest (computed on the basis of the actual
number of days elapsed over a year of 360 days) at a rate per annum equal to the
LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Percentage.

(b) Subject to the provisions of Section 2.09, the Loans comprising each ABR
Borrowing shall bear interest (computed on the basis of the actual number of
days elapsed over a year of 365 or 366 days, as the case may be, when determined
by reference to the Prime Rate and over a year of 360 days at all other times)
at a rate per annum equal to the Alternate Base Rate plus the Applicable
Percentage.

(c) Interest on each Loan shall be payable on each Interest Payment Date
applicable to such Loan. The LIBO Rate or the Alternate Base Rate for each
Interest Period or day within an Interest Period shall be determined by the
Agent, and such determination shall be conclusive absent manifest error.

Section 2.09 Default Interest. If the Borrower shall default in the payment of
the principal of or interest on any Loan or any other amount becoming due
hereunder, whether by scheduled maturity, notice of prepayment, acceleration or
otherwise, the Borrower shall on demand from time to time from the Agent pay
interest, to the extent permitted by law, on such defaulted amount up to (but
not including) the date of actual payment (after as well as before judgment) at
a rate per annum (computed as provided in Section 2.08(b)) equal to the
Alternate Base Rate plus 2%.

Section 2.10 Alternate Rate of Interest. In the event, and on each occasion,
that on the day two Business Days prior to the commencement of any Interest
Period for a Eurodollar Borrowing the Agent shall have determined that dollar
deposits in the principal amounts of the Eurodollar Loans comprising such
Borrowing are not generally available in the London interbank market, or that
the rates at which such dollar deposits are being offered will not adequately
and fairly reflect the cost to any Bank of making or maintaining its Eurodollar
Loan during such Interest Period, or that reasonable means do not exist for
ascertaining the LIBO Rate, the Agent shall, as soon as practicable thereafter,
give written or telecopy notice of such determination to the Borrower and the
Banks. In the event of any such determination, until the Agent shall have
advised the Borrower and the Banks that the circumstances giving rise to such
notice no longer exist, (i) any request by the Borrower for the making of a
Eurodollar Loan shall be deemed to be a request for an ABR Borrowing and (ii)
any request by the Borrower for a conversion of an ABR Loan into a Eurodollar
Loan or the continuation of a Eurodollar Loan pursuant to Section 2.05 shall be
deemed to be a request for a continuation of, or conversion into, an ABR
Borrowing. Each determination by the Agent hereunder shall be conclusive absent
manifest error.

Section 2.11 Termination of Commitments. The Commitments shall automatically
terminate upon the initial borrowing of Term Loans on the Closing Date.

Section 2.12 [Reserved]

Section 2.13 [Reserved]

Section 2.14 Prepayments.

(a) The Borrower shall have the right at any time and from time to time to
prepay the Loans, in whole or in part, upon giving written or telecopy notice
(or telephone notice promptly confirmed by written or telecopy notice) to the
Agent: (i) before 10:00 a.m., New York City time, three Business Days prior to
prepayment, in the case of Eurodollar Loans and (ii) before 10:00 a.m., New York
City time, one Business Day prior to prepayment, in the case of ABR Loans;
provided, however, that each partial prepayment shall be in an amount which is
an integral multiple of $1,000,000 and not less than $10,000,000.

(b) Each notice of prepayment shall specify the prepayment date and the
principal amount of each Borrowing (or portion thereof) to be prepaid, shall be
irrevocable and shall commit the Borrower to prepay such Borrowing (or portion
thereof) by the

11

--------------------------------------------------------------------------------

 

amount stated therein on the date stated therein. Notwithstanding the foregoing,
the Borrower may rescind or postpone any notice to prepay if such prepayment
would have resulted from a refinancing of all or a portion of the Term Loans,
which refinancing shall not be consummated or otherwise shall be delayed. All
prepayments under this Section 2.14 shall be subject to Section 2.17 but
otherwise without premium or penalty. All prepayments under this Section 2.14
shall be accompanied by accrued interest on the principal amount being prepaid
to the date of payment.

Section 2.15 Reserve Requirements; Change in Circumstances.

(a) Notwithstanding any other provision herein, if after the date of this
Agreement any change in applicable law or regulation or in the interpretation or
administration thereof by any governmental authority charged with the
interpretation or administration thereof (whether or not having the force of
law) shall change the basis of taxation of payments to any Bank of the principal
of or interest on any Eurodollar Loan made by such Bank or any Fees or other
amounts payable hereunder (other than changes in respect of taxes imposed on the
overall net income of such Bank by the jurisdiction in which such Bank has its
principal office or by any political subdivision or taxing authority therein),
or shall impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of or
credit extended by such Bank, or shall impose on such Bank or the London
interbank market any other condition affecting this Agreement or any Eurodollar
Loan made by such Bank, and the result of any of the foregoing shall be to
increase the cost to such Bank of making or maintaining any Eurodollar Loan or
to reduce the amount of any sum received or receivable by such Bank hereunder
(whether of principal, interest or otherwise) by an amount deemed by such Bank
to be material, then the Borrower will pay to such Bank within 30 days of demand
such additional costs incurred or reduction suffered.

(b) If any Bank shall have determined that the adoption after the date hereof of
any law, rule, regulation or guideline regarding capital adequacy or liquidity,
or any change in any of the foregoing or in the interpretation or administration
of any of the foregoing by any Governmental Authority, central bank or
comparable agency charged with the interpretation or administration thereof, or
compliance by any Bank (or any lending office of such Bank) or any Bank’s
holding company with any request or directive regarding capital adequacy or
liquidity (whether or not having the focus of law) of any such authority,
central bank or comparable agency, has or would have the effect of reducing the
rate of return on such Bank’s capital or on the capital of such Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by such
Bank pursuant hereto to a level below that which such Bank or such Bank’s
holding company could have achieved but for such applicability, adoption, change
or compliance (taking into consideration such Bank’s policies and the policies
of such Bank’s holding company with respect to capital adequacy or liquidity) by
an amount deemed by such Bank to be material, then from time to time the
Borrower shall pay to such Bank such additional amount or amounts as will
compensate such Bank or such Bank’s holding company for any such reduction
suffered.

(c) Notwithstanding anything herein to the contrary, (i) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a change in
applicable law, regardless of the date enacted, adopted, issued or implemented.

(d) Notwithstanding any other provision of this Section 2.15, no Bank shall
demand compensation for any increased cost or reduction referred to in paragraph
(a), (b), or (c) above if it shall not at the time be the general policy or
practice of such Bank to demand such compensation in similar circumstances under
comparable provisions of other credit agreements, if any.

(e) A certificate of a Bank setting forth (i) such amount or amounts as shall be
necessary to compensate such Bank as specified in paragraph (a), (b), or (c)
above, as the case may be, and (ii) in reasonable detail the basis of the
calculation of such amount or amounts shall be delivered to the Borrower and
shall be conclusive absent manifest error. The Borrower shall pay each Bank the
amount shown as due on any such certificate delivered by it within 30 days after
the receipt of the same. If any Bank subsequently receives a refund of any such
amount paid by the Borrower it shall remit such refund to the Borrower.

(f) Failure on the part of any Bank to demand compensation for any increased
costs or reduction in amounts received or receivable or reduction in return on
capital with respect to any period shall not constitute a waiver of such Bank’s
right to demand compensation with respect to any other period; provided that if
any Bank fails to make such demand within 90 days after it obtains knowledge of
the event giving rise to the demand such Bank shall, with respect to amounts
payable pursuant to this Section 2.15 resulting from such event, only be
entitled to payment under this Section 2.15 for such costs incurred or reduction
in amounts or return on capital from and after the date 90 days prior to the
date that such Bank does make such demand. The protection of this Section shall
be available to each Bank regardless of any possible contention of the
invalidity or inapplicability of the law, rule, regulation, guideline or other
change or condition which shall have occurred or been imposed.

12

--------------------------------------------------------------------------------

 

Section 2.16 Change in Legality. (a) Notwithstanding any other provision herein,
if any change in any law or regulation or in the interpretation thereof by any
governmental authority charged with the administration or interpretation thereof
shall make it unlawful for any Bank to make or maintain any Eurodollar Loan or
to give effect to its obligations as contemplated hereby with respect to any
Eurodollar Loan, then, by written or telecopy notice to the Borrower and to the
Agent, such Bank may:

(i) declare that Eurodollar Loans will not thereafter be made by such Bank
hereunder, whereupon any request by the Borrower for a Eurodollar Borrowing
shall, as to such Bank only, be deemed a request for an ABR Loan unless such
declaration shall be subsequently withdrawn; and

(ii) require that all outstanding Eurodollar Loans made by it be converted to
ABR Loans, in which event all such Eurodollar Loans shall be automatically
converted to ABR Loans as of the effective date of such notice as provided in
paragraph (b) below.

In the event any Bank shall exercise its rights under (i) or (ii) above, all
payments and prepayments of principal which would otherwise have been applied to
repay the Eurodollar Loans that would have been made by such Bank or the
converted Eurodollar Loans of such Bank shall instead be applied to repay the
ABR Loans made by such Bank in lieu of, or resulting from the conversion of,
such Eurodollar Loans.

(b) For purposes of this Section 2.16, a notice to the Borrower by any Bank
shall be effective as to each Eurodollar Loan, if lawful, on the last day of the
Interest Period currently applicable to such Eurodollar Loan; in all other cases
such notice shall be effective on the date of receipt by the Borrower.

(c) Each Bank agrees that, upon the occurrence of any event giving rise to the
operation of paragraph (a) of this Section 2.16 with respect to such Bank, it
shall have a duty to endeavor in good faith to mitigate the adverse effects that
may arise as a consequence of such event to the extent that such mitigation will
not, in the reasonable judgment of such Bank, entail any cost or disadvantage to
such Bank that such Bank is not reimbursed or compensated for by the Borrower.

Section 2.17 Indemnity. The Borrower shall indemnify each Bank against any loss
or expense which such Bank may sustain or incur as a consequence of (a) any
failure by the Borrower to fulfill on the date of any borrowing hereunder the
applicable conditions set forth in Article V, (b) any failure by the Borrower to
borrow or to refinance or continue any Loan hereunder after irrevocable notice
(regardless of whether such notice was conditional) of such borrowing,
refinancing or continuation has been given pursuant to Section 2.04 or Section
2.05, (c) any payment, prepayment or conversion of a Eurodollar Loan required by
any other provision of this Agreement or otherwise made or deemed made on a date
other than the last day of the Interest Period applicable thereto, (d) any
default in payment or prepayment of the principal amount of any Loan or any part
thereof or interest accrued thereon, as and when due and payable (at the due
date thereof, whether by scheduled maturity, acceleration, irrevocable notice of
prepayment or otherwise) or (e) the occurrence of any Event of Default,
including, in each such case, any loss or reasonable expense sustained or
incurred or to be sustained or incurred in liquidating or employing deposits
from third parties acquired to effect or maintain such Loan or any part thereof
as a Eurodollar Loan. Such loss or reasonable expense shall include an amount
equal to the excess, if any, as reasonably determined by such Bank, of (i) its
cost of obtaining the funds for the Loan being paid, prepaid, converted or not
borrowed (assumed to be the LIBO Rate) for the period from the date of such
payment, prepayment or failure to borrow to the last day of the Interest Period
for such Loan (or, in the case of a failure to borrow, the Interest Period for
such Loan which would have commenced on the date of such failure) over (ii) the
amount of interest (as reasonably determined by such Bank) that would be
realized by such Bank in reemploying the funds so paid, prepaid or not borrowed
for the remainder of such period or Interest Period, as the case may be. A
certificate of any Bank setting forth (i) any amount or amounts which such Bank
is entitled to receive pursuant to this Section and (ii) in reasonable detail
the basis of the calculation of such amount or amounts shall be delivered to the
Borrower and shall be conclusive absent manifest error.

Each Bank shall have a duty to mitigate the damages to such Bank that may arise
as a consequence of clause (a), (b), (c), (d) or (e) above to the extent that
such mitigation will not, in the reasonable judgment of such Bank, entail any
cost or disadvantage to such Bank that such Bank is not reimbursed or
compensated for by the Borrower.

Section 2.18 Pro Rata Treatment. Except as may be required under Section 2.16,
the borrowing by the Borrower of the Term Loans from the Banks hereunder on the
Closing Date, each payment or prepayment of principal of any Term Loans and each
payment of interest on the Term Loans shall be allocated pro rata among the
Banks in accordance with the respective outstanding principal amounts of their
Term Loans. Each Bank agrees that in computing such Bank’s portion of any
Borrowing to be made hereunder, the Agent may, in its discretion, round each
Bank’s percentage of such Borrowing to the next higher or lower whole dollar
amount.

Section 2.19 Sharing of Setoffs. Each Bank agrees that if it, except as
otherwise expressly permitted by this Agreement, shall through the exercise of a
right of banker’s lien, setoff or counterclaim against the Borrower, or pursuant
to, a secured claim under

13

--------------------------------------------------------------------------------

 

Section 506 of title 11 of the United States Code or other security or interest
arising from, or in lieu of, such secured claim received by such Bank under any
applicable bankruptcy, insolvency or other similar law or otherwise, or by any
other means, obtain payment (voluntary or involuntary) in respect of any Loan or
Loans as a result of which the unpaid principal portion of the Loans shall be
proportionately less than the unpaid principal portion of the Loans of any other
Bank, it shall be deemed simultaneously to have purchased from such other Bank
at face value, and shall promptly pay to such other Bank the purchase price for,
a participation in the Loans of such other Bank, so that the aggregate unpaid
principal amount of the Loans and participations in the Loans held by each Bank
shall be in the same proportion to the aggregate unpaid principal amount of all
Loans then outstanding as the principal amount of its Loans prior to such
exercise of banker’s lien, setoff or counterclaim or other event was to the
principal amount of all Loans outstanding prior to such exercise of banker’s
lien, setoff or counterclaim or other event; provided, however, that, if any
such purchase or purchases or adjustment shall be made pursuant to this Section
2.19 and the payment giving rise thereto shall thereafter be recovered, such
purchase or purchases or adjustments shall be rescinded to the extent of such
recovery and the purchase price or prices or adjustments restored without
interest. The Borrower expressly consents to the foregoing arrangements and
agrees that any Bank holding a participation in a Loan deemed to have been so
purchased may exercise any and all rights of banker’s lien, setoff or
counterclaim with respect to any and all moneys owing by the Borrower to such
Bank by reason thereof as fully as if such Bank had made a Loan directly to the
Borrower in the amount of such participation.

Section 2.20 Payments. The Borrower shall initiate each payment (including
principal of or interest on any Borrowing or any Fees or other amounts)
hereunder and under any other Loan Document, without set-off, counterclaim or
deduction of any kind, not later than 12:00 (noon), New York City time, on the
date when due in dollars to the Agent at its offices at Wells Fargo Bank,
National Association, MAC: D119-019, 1525 West W.T. Harris Blvd, Charlotte, NC
28262, in immediately available funds.

Section 2.21 Taxes.

(a) Any and all payments by the Borrower hereunder shall be made, in accordance
with Section 2.20, free and clear of and without deduction for any and all
current or future taxes, levies, imposts, deductions, charges or withholdings
imposed by any Governmental Authority, including any interest, additions to tax
or penalties and all liabilities with respect thereto, excluding (i) income
taxes imposed on the net income of the Agent or any Bank (or any transferee or
assignee thereof, including a participation holder (any such entity a
“Transferee”)) and (ii) franchise taxes imposed on the net income of the Agent
or any Bank (or Transferee), in each case by the jurisdiction under the laws of
which the Agent or such Bank (or Transferee) is organized or has its principal
place of business or any political subdivision thereof (such excluded taxes,
“Excluded Taxes”) (all such nonexcluded taxes, levies, imposts, deductions,
charges, and withholdings, including any interest, additions to tax or penalties
and all liabilities with respect thereto, collectively or individually,
“Taxes”). If the Borrower or any person acting on behalf of the Borrower
(including the Agent) shall be required to deduct any Taxes from or in respect
of any sum payable hereunder to any Bank (or any Transferee) or the Agent, (i)
the Borrower shall increase the sum payable by the amount (an “additional
amount”) necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 2.21) such
Bank (or Transferee) or the Agent (as the case may be) shall receive an amount
equal to the sum it would have received had no such deduction been made, (ii)
the Borrower shall make such deductions and (iii) the Borrower shall pay the
full amount deducted to the relevant Governmental Authority in accordance with
applicable law.

(b) In addition, the Borrower agrees to pay to the relevant Governmental
Authority in accordance with applicable law any current or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement or any
other Loan Document, except any such taxes, charges or levies that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.22) (“Other Taxes”).

(c) The Borrower will indemnify each Bank (or Transferee) and the Agent for the
full amount of Taxes and Other Taxes imposed on any payment made by the Borrower
under any Loan Document that are paid by such Bank (or Transferee) or the Agent,
as the case may be, and any liability (including penalties, interest and
expenses (including reasonable attorney’s fees and expenses)) arising therefrom
or with respect thereto, whether or not such Taxes or Other Taxes were correctly
or legally asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability prepared by a Bank, or the Agent on its
behalf, setting forth in reasonable detail the basis of the calculation of such
payment or liability, absent manifest error, shall be final, conclusive and
binding for all purposes. Such indemnification shall be made within 30 days
after the date the Bank (or Transferee) or the Agent, as the case may be, makes
written demand therefor.

(d) If a Bank (or Transferee) or the Agent shall become aware that it is
entitled to claim a refund from a Governmental Authority in respect of Taxes or
Other Taxes as to which it has been indemnified by the Borrower, or with respect
to which the Borrower has paid additional amounts, pursuant to this Section
2.21, it shall promptly notify the Borrower of the availability of such refund
claim and shall, within 30 days after receipt of a request by the Borrower, make
a claim to such Governmental Authority for such refund at the Borrower’s
expense. If a Bank (or Transferee) or the Agent receives a refund (including
pursuant to a claim for

14

--------------------------------------------------------------------------------

 

refund made pursuant to the preceding sentence) in respect of any Taxes or Other
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section 2.21, it
shall within 30 days from the date of such receipt pay over such refund to the
Borrower (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrower under this Section 2.21 with respect to the Taxes
or Other Taxes giving rise to such refund), net of all out-of-pocket expenses of
such Bank (or Transferee) or the Agent and without interest (other than interest
paid by the relevant Governmental Authority with respect to such refund);
provided, however, that the Borrower, upon the request of such Bank (or
Transferee) or the Agent, agrees to repay the amount paid over to the Borrower
(plus penalties, interest or other charges) to such Bank (or Transferee) or the
Agent in the event such Bank (or Transferee) or the Agent is required to repay
such refund to such Governmental Authority.

(e) As soon as practicable after the date of any payment of Taxes, Excluded
Taxes or Other Taxes by the Borrower to the relevant Governmental Authority
pursuant to this Section 2.21, the Borrower will deliver to the Agent, at its
address referred to in Section 10.01, the original or a certified copy of a
receipt issued by such Governmental Authority evidencing payment thereof.

(f) Without prejudice to the survival of any other agreement contained herein,
the agreements and obligations contained in this Section 2.21 shall survive the
payment in full of the principal of and interest on all Loans made hereunder.

(g) Each Bank (or Transferee) that is organized under the laws of the United
States, any State thereof or the District of Columbia shall deliver to the
Borrower and the Agent two copies of the United States Internal Revenue Service
Form W-9. Each Bank (or Transferee) that is organized under the laws of a
jurisdiction other than the United States, any State thereof or the District of
Columbia (a “Non-U.S. Bank”) shall deliver to the Borrower and the Agent two
copies of either United States Internal Revenue Service Form W-8BEN-E or Form
W-8ECI, as applicable, or, in the case of a Non-U.S. Bank claiming exemption
from U.S. Federal withholding tax under Section 871(h) or 881(c) of the Code
with respect to payments of “portfolio interest”, a Form W-8BEN-E, or any
subsequent versions thereof or successors thereto and a certificate
substantially in the form of Exhibit B-1, representing that such Non- U.S. Bank
is not a bank for purposes of Section 881(c) of the Code, is not a 10-percent
shareholder (within the meaning of Section 871(h)(3)(B) of the Code) of the
Borrower and is not a controlled foreign corporation related to the Borrower
(within the meaning of Section 864(d)(4) of the Code) (a “U.S. Tax Compliance
Certificate”), in each case properly completed and duly executed by such
Non-U.S. Bank claiming complete exemption from, or reduced rate of, U.S. Federal
withholding tax on payments by the Borrower under this Agreement and the other
Loan Documents. To the extent the Non-U.S. Bank is not the beneficial owner, the
Non-U.S. Bank will deliver to the Borrower and the Agent two properly completed
and duly executed copies of United States Internal Revenue Service Form W-8IMY,
accompanied by Form W-8ECI, Form W-8BEN-E, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit B-2 or Exhibit B-3, Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Non-U.S. Bank is a partnership and one or more direct or indirect
partners of such Non-U.S. Bank are claiming the portfolio interest exemption,
such Non-U.S. Bank may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit B-4 on behalf of each such direct and indirect partner.
Such forms shall be delivered by each Non-U.S. Bank on or before the date it
becomes a party to this Agreement (or, in the case of a Transferee that is a
participation holder, on or before the date such participation holder becomes a
Transferee hereunder) and on or before the date, if any, such Non-U.S. Bank
changes its applicable lending office by designating a different lending office
(a “New Lending Office”). In addition, each Non-U.S. Bank shall deliver such
forms promptly upon the obsolescence or invalidity of any form previously
delivered by such Non-U.S. Bank. Notwithstanding any other provision of this
Section 2.21(g), a Non-U.S. Bank shall not be required to deliver any form
pursuant to this Section 2.21(g) that such Non-U.S. Bank is not legally able to
deliver.

(h) The Borrower shall not be required to indemnify any Bank, or to pay any
additional amounts to any Bank, in respect of Taxes pursuant to paragraph (a) or
(c) above to the extent that (i) in the case of United States federal
withholding Taxes, the obligation to withhold amounts with respect to United
States Federal withholding tax existed on the date such Bank became a party to
this Agreement (or, in the case of a Transferee that is a participation holder,
on the date such participation holder became a Transferee hereunder) or, with
respect to payments to a New Lending Office, the date such Bank designated such
New Lending Office with respect to a Loan; provided, however, that this clause
(i) of this subsection 2.21(h) shall not apply to any Transferee or New Lending
Office that becomes a Transferee or New Lending Office as a result of an
assignment, participation, transfer or designation made at the request of the
Borrower; and provided, further, however, that this clause (i) of this
subsection 2.21(h) shall not apply to the extent the indemnity payment or
additional amounts any Transferee, or Bank (or Transferee) through a New Lending
Office, would be entitled to receive (without regard to this clause (i) of this
subsection 2.21(h)) do not exceed the indemnity payment or additional amounts
that the person making the assignment, participation or transfer to such
Transferee, or Bank (or Transferee) making the designation of such New Lending
Office, would have been entitled to receive in the absence of such assignment,
participation, transfer or designation; (ii) the obligation to indemnify or pay
such additional amounts would not have arisen but for a failure by such Bank to
comply with the provisions of Sections 2.21(g) or (j); or (iii) such Taxes are
imposed with respect to FATCA.

(i) Any Bank (or Transferee) claiming any additional amounts payable under this
Section 2.21 shall (A) to the extent legally able to do so, upon written request
from the Borrower, file any certificate or document if such filing would avoid
the need for

15

--------------------------------------------------------------------------------

 

or reduce the amount of any such additional amounts which may thereafter accrue,
and the Borrower shall not be obligated to pay such additional amounts if, after
the Borrower’s request, any Bank (or Transferee) could have filed such
certificate or document and failed to do so; or (B) consistent with legal and
regulatory restrictions, use reasonable efforts to change the jurisdiction of
its applicable lending office if the making of such change would avoid the need
for or reduce the amount of any additional amounts which may thereafter accrue
and would not, in the sole determination of such Bank (or Transferee), be
otherwise disadvantageous to such Bank (or Transferee).

(j) If a payment made to a Bank under any Loan Document would be subject to
United States Federal withholding Tax imposed by FATCA if such Bank were to fail
to comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Bank
shall deliver to the Borrower and the Agent at the time or times prescribed by
law and at such time or times reasonably requested by the Borrower or the Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Agent as may be necessary for the
Borrower and the Agent to comply with their obligations under FATCA and to
determine that such Bank has complied with such Bank's obligations under FATCA
or to determine the amount to deduct and withhold from such payment. Solely for
purposes of this paragraph (j), "FATCA" shall include any amendments made to
FATCA after the date of this Agreement.

(k) Nothing contained in this Section 2.21 shall require any Bank (or
Transferee) or the Agent to make available any of its tax returns (or any other
information that it deems to be confidential or proprietary).

Section 2.22 Mandatory Assignment. In the event any Bank delivers to the Agent
or the Borrower, as appropriate, a certificate in accordance with Section
2.15(e) or a notice in accordance with Section 2.16, or the Borrower is required
to pay any additional amounts or other payments in accordance with Section 2.21,
or if any Bank becomes a Defaulting Bank, the Borrower may, at its own expense,
and in its sole discretion (a) require such Bank to transfer and assign in whole
or in part, without recourse (in accordance with Section 10.04), all or part of
its interests, rights and obligations under this Agreement to an assignee which
shall assume such assigned obligations (which assignee may be another Bank, if a
Bank accepts such assignment); provided that (i) such assignment shall not
conflict with any law, rule or regulation or order of any court or other
Governmental Authority and (ii) the Borrower or such assignee shall have paid to
the assigning Bank in immediately available funds the principal of and interest
accrued to the date of such payment on the Loans made by it hereunder and all
other amounts owed to it hereunder or (b) so long as no Event of Default has
occurred and is continuing, prepay all outstanding Loans of such Bank; provided
that (x) such prepayment of Loans does not conflict with any law, rule or
regulation or order of any court or Governmental Authority and (y) the Borrower
shall have paid to such Bank in immediately available funds the principal of,
accrued interest and accrued fees to the date of such payment on the Loans made
by it hereunder and all other amounts owed to it hereunder. Notwithstanding the
foregoing, if prior to any such transfer and assignment (a) such Bank shall
waive its right to claim compensation under Section 2.15(e) in respect of such
circumstances or event or shall withdraw its notice under Section 2.16 or shall
waive its right to payments under Section 2.21 in respect of such circumstances
or event, as the case may be, or (b) with respect to any transfer as a result of
any Bank becoming a Defaulting Bank, such Bank ceases to be a Defaulting Bank,
then, in each case, such Bank shall not thereafter be required to make any such
transfer and assignment hereunder.

ARTICLE III

[RESERVED]

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to each of the Banks that:

Section 4.01 Organization; Powers. The Borrower and each Subsidiary of the
Borrower (a) is a corporation or other entity duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization, (b)
has all requisite corporate or other entity power and authority to own its
property and assets and to carry on its business as now conducted, (c) is
qualified to do business in every jurisdiction where such qualification is
required, except where the failure so to qualify would not be reasonably likely
to have a Material Adverse Effect, and (d) in the case of the Borrower, has the
corporate power and authority to execute, deliver and perform its obligations
under each of the Loan Documents to which it is a party and each other agreement
or instrument contemplated thereby to which it is or will be a party and to
borrow hereunder.

16

--------------------------------------------------------------------------------

 

Section 4.02 Authorization. The execution, delivery and performance by the
Borrower of this Agreement and the execution, delivery and performance by the
Borrower of each of the other Loan Documents and the borrowings hereunder
(collectively, the “Transactions”) (a) have been duly authorized by all
requisite corporate and, if required, stockholder action and (b) will not (i)
violate (A) any provision of law, statute, rule or regulation, or of the
certificate or articles of incorporation or other constitutive documents or
by-laws (or code of regulations) of the Borrower or any Subsidiary, (B) any
order of any Governmental Authority or (C) any provision of any indenture,
agreement or other instrument to which the Borrower or any Subsidiary is a party
or by which any of them or any of their property is or may be bound, (ii) be in
conflict with, result in a breach of or constitute (alone or with notice or
lapse of time or both) a default under any such indenture, agreement or other
instrument and (iii) result in the creation or imposition of any Lien upon or
with respect to any property or assets now owned or hereafter acquired by the
Borrower or any Subsidiary, except for any such violation, conflict, creation or
imposition which does not impair the Borrower’s ability to enter into and
perform the Transactions or would not be reasonably likely to have a Material
Adverse Effect or materially impair the position of the Banks with respect to
any other creditors of the Borrower.

Section 4.03 Enforceability. This Agreement has been duly executed and delivered
by the Borrower and constitutes, and each other Loan Document when executed and
delivered by the Borrower will constitute, a legal, valid and binding obligation
of the Borrower, enforceable against the Borrower in accordance with its terms,
except as enforceability may be limited by bankruptcy, insolvency or other
similar laws of general application affecting the enforcement of creditors’
rights or by general principles of equity.

Section 4.04 Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required by the Borrower in connection with the Transactions, except
such as have been made or obtained and are in full force and effect, and except
for filings required by applicable securities laws after the date of this
Agreement.

Section 4.05 Financial Statements. The Borrower has heretofore furnished to the
Banks the consolidated balance sheets and consolidated statements of operations,
cash flows and changes in equity of the Borrower as of and for the fiscal years
ended December 31, 2013 and December 31, 2014, audited by and accompanied by the
opinion of Deloitte & Touche LLP, independent public accountants, in each case
certified by the Financial Officer of the Borrower.  Such financial statements
(subject, in the case of such interim statements, to normal year-end audit
adjustments) present fairly in all material respects the financial condition and
results of operations of the Borrower as of such dates and for such
periods.  Such balance sheets and the notes thereto disclose, in accordance with
GAAP, all material liabilities, direct or contingent, of the Borrower and its
consolidated Subsidiaries as of the dates thereof. Such financial statements
were prepared in accordance with GAAP applied on a consistent basis.

Section 4.06 No Material Adverse Change. There has been no change in the
business, assets, operations or condition, financial or otherwise, of the
Borrower and its Subsidiaries since December 31, 2014 that would constitute a
Material Adverse Effect which is not reflected in the financial statements
referred to in Section 4.05.

Section 4.07 Title to Properties; Possession Under Leases.

(a) Each of the Borrower and its Subsidiaries has good and marketable title to,
or valid leasehold interests in, all its properties and assets, except for
defects in title that would not, in the aggregate, be reasonably likely to have
a Material Adverse Effect.  All material properties and assets are free and
clear of Liens, other than Liens permitted by Section 7.02.

(b) Each of the Borrower and its Subsidiaries has complied with all obligations
under all leases to which it is a party, all such leases are in full force and
effect and each of the Borrower and its Subsidiaries enjoys peaceful and
undisturbed possession under all such leases, except for any noncompliance,
ineffectiveness or other conditions that would not, in the aggregate, be
reasonably likely to have a Material Adverse Effect.

Section 4.08 Stock of Borrower. More than 51% of the outstanding Common Voting
Shares, par value $.01, of the Borrower are owned directly or indirectly,
beneficially and of record by signatories to the Scripps Family Agreement (other
than the Borrower and The E.W. Scripps Company).

Section 4.09 Litigation; Compliance with Laws.

(a) Except as set forth in Schedule 4.09 or otherwise disclosed to the Banks in
writing, there are not any actions, suits or proceedings at law or in equity or
by or before any Governmental Authority now pending or, to the knowledge of the
Borrower, threatened against the Borrower or any Subsidiary or any business,
property or rights of any such person (i) which involve any Loan Document or the
Transactions or (ii) as to which there is a reasonable possibility of an adverse
determination and which, if adversely determined, would, individually or in the
aggregate, be reasonably likely to have a Material Adverse Effect.

17

--------------------------------------------------------------------------------

 

(b) None of the Borrower nor any of its Subsidiaries is in violation of any law,
rule or regulation, or in default with respect to any judgment, writ, injunction
or decree of any Governmental Authority, where such violation or default would
be reasonably likely to have a Material Adverse Effect.

Section 4.10 Agreements.

(a) None of the Borrower nor any of its Subsidiaries is a party to any agreement
or instrument or subject to any corporate restriction that has resulted or would
be reasonably likely to result in a Material Adverse Effect.

(b) None of the Borrower nor any of its Subsidiaries is in default in any manner
under any provision of any indenture or other agreement or instrument evidencing
Indebtedness, or any other material agreement or instrument to which it is a
party or by which it or any of its properties or assets are or may be bound,
where such default would be reasonably likely to have a Material Adverse Effect.

Section 4.11 Federal Reserve Regulations.

(a) None of the Borrower nor any of its Subsidiaries is engaged principally, or
as one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying Margin Stock.

(b) No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, (i) to purchase
or carry Margin Stock or to extend credit to others for the purpose of
purchasing or carrying Margin Stock or to refund indebtedness originally
incurred for such purpose, or (ii) for any purpose which entails a violation of,
or which is inconsistent with, the provisions of the Regulations of the Board,
including Regulation T, U or X.

(c) After applying proceeds of the Loans, no more than 25% of the reasonable
value of the assets of the Borrower and its Subsidiaries is represented by
Margin Stock.

Section 4.12 Investment Company Act. None of the Borrower nor any Subsidiary is
an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended.

Section 4.13 Use of Proceeds. The Borrower will use the proceeds of the Loans
only for the purposes specified in the preamble to this Agreement and in
accordance with the provisions of Section 4.11.

Section 4.14 Tax Returns. Each of the Borrower and its Subsidiaries has filed or
caused to be filed all Federal, state and local tax returns required to have
been filed by it and has paid or caused to be paid all taxes shown to be due and
payable on such returns or on any assessments received by it, except taxes that
are being contested in good faith by appropriate proceedings and for which the
Borrower or a Subsidiary shall have set aside on its books adequate reserves.

Section 4.15 No Material Misstatements. No material information, report,
financial statement, exhibit or schedule furnished by the Borrower in writing to
the Agent or any Bank in connection with the negotiation of any Loan Document or
included therein or delivered pursuant thereto contained, contains or will
contain any material misstatement of fact or omitted, omits or will omit to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were, are or will be made, not misleading.

Section 4.16 Employee Benefit Plans. Except as would not reasonably be likely to
have a Material Adverse Effect, and except as set forth in Schedule 4.16, (i)
the Borrower and each of its ERISA Affiliates is in compliance with the
applicable provisions of ERISA and the Code and the regulations and published
interpretations thereunder and (ii) no ERISA Event has occurred or is reasonably
expected to occur.  Except as set forth in Schedule 4.16, the present value of
all accumulated benefit obligations under each Pension Plan (based on those
assumptions used for purposes of Accounting Standards Codification No. 715) did
not, as of the date of the most recent financial statements reflecting such
amounts, exceed by more than a material amount the fair market value of the
assets of such Pension Plan allocable to such accrued benefits, and the present
value of all accumulated benefit obligations of all underfunded Pension Plans
(based on those assumptions used for purposes of Accounting Standards
Codification No. 715) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than a material amount the
fair market value of all such underfunded Pension Plans.

Section 4.17 Environmental and Safety Matters. Except as set forth in Schedule
4.17 or otherwise previously disclosed to the Banks in writing, the Borrower and
each of its Subsidiaries has complied with all Federal, state, local and other
statutes, ordinances, orders, judgments, rulings and regulations relating to
environmental pollution or to environmental regulation or control or to employee
health or safety, except for violations which, in the aggregate, would not be
reasonably likely to have a Material Adverse

18

--------------------------------------------------------------------------------

 

Effect.  Except as set forth in Schedule 4.17 or otherwise previously disclosed
to the Banks in writing, neither the Borrower nor any of its Subsidiaries has
received written notice of any failure so to comply.  Except as set forth in
Schedule 4.17 or otherwise previously disclosed to the Banks in writing, the
Borrower’s and its Subsidiaries’ plants do not manage any hazardous wastes,
hazardous substances, hazardous materials, toxic substances, toxic pollutants,
or substances similarly denominated, as those terms or similar terms are used in
the Resource Conservation and Recovery Act, the Comprehensive Environmental
Response, Compensation and Liability Act, the Hazardous Materials Transportation
Act, the Toxic Substances Control Act, the Clean Air Act, the Clean Water Act or
any other applicable law relating to environmental pollution or employee health
and safety, in violation in any material respect of any law or any regulations
promulgated pursuant thereto, except for violations which, in the aggregate,
would not be reasonably likely to have a Material Adverse Effect.  Except as set
forth in Schedule 4.17 or otherwise previously disclosed to the Banks in
writing, neither the Borrower nor any of its Subsidiaries is aware of any
events, conditions or circumstances involving environmental pollution or
contamination or employee health or safety that is reasonably expected to result
in liability which would have a Material Adverse Effect.

Section 4.18 Anti-Corruption Law and Sanctions. The Borrower has implemented and
maintains in effect policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions, and the Borrower,
its Subsidiaries and their respective officers and employees, and to the
knowledge of the Borrower its directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects.  None of
(a) the Borrower, any Subsidiary or to the knowledge of the Borrower or such
Subsidiary any of their respective directors, officers or employees, or (b) to
the knowledge of the Borrower, any agent of the Borrower or any Subsidiary that
will act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person. No use of proceeds of any Loan will
violate Anti-Corruption Laws or applicable Sanctions.

ARTICLE V

CONDITIONS OF LENDING

Section 5.01 Closing Date. The obligations of the Banks to make the Term Loans
on the Closing Date are subject to the satisfaction of the following conditions:

(a) The Agent shall have received favorable written opinions of (i) Latham &
Watkins LLP, New York counsel for the Borrower and (ii) Thompson Hine LLP, Ohio
counsel for the Borrower, each dated the Closing Date, addressed to the Banks
and in form and substance reasonably satisfactory to the Agent, and the Borrower
hereby instructs each such counsel to deliver such opinions to the Agent.

(b) The Agent shall have received (i) a copy of the articles of incorporation,
including all amendments thereto, of the Borrower, certified as of a recent date
by the Secretary of State of the state of its organization, and a certificate as
to the good standing of the Borrower as of a recent date, from such Secretary of
State; (ii) a certificate of the Secretary or Assistant Secretary of the
Borrower dated the Closing Date and certifying (A) that attached thereto is a
true and complete copy of the code of regulations of the Borrower as in effect
on the Closing Date and at all times since a date prior to the date of the
resolutions described in clause (B) below, (B) that attached thereto is a true
and complete copy of resolutions duly adopted by the Board of Directors of the
Borrower authorizing the execution, delivery and performance of the Loan
Documents and the borrowings hereunder, and that such resolutions have not been
modified, rescinded or amended and are in full force and effect, (C) that the
articles of incorporation of the Borrower have not been amended since the date
of the last amendment thereto shown on the certificate of good standing
furnished pursuant to clause (i) above, and (D) as to the incumbency and
specimen signature of each officer executing any Loan Document or any other
document delivered in connection herewith on behalf of the Borrower; and (iii) a
certificate of another officer as to the incumbency and specimen signature of
the Secretary or Assistant Secretary executing the certificate pursuant to (ii)
above.

(c) At the time of and immediately after such Borrowing, no Event of Default or
Default shall have occurred and be continuing.

(d) The representations and warranties set forth in Article IV hereof shall be
true and correct in all material respects on and as of the date of such
Borrowing with the same effect as though made on and as of such date, except to
the extent such representations and warranties expressly relate to an earlier
date.

(e) The Agent shall have received a certificate from the Borrower, dated the
Closing Date and signed by a Financial Officer thereof, confirming compliance
with the conditions precedent set forth in paragraphs (c) and (d) of this
Section 5.01.

(f) The Agent shall have received all Fees and other amounts due and payable on
or prior to the Closing Date.

19

--------------------------------------------------------------------------------

 

ARTICLE VI

AFFIRMATIVE COVENANTS

The Borrower covenants and agrees with each Bank that, so long as this Agreement
shall remain in effect or the principal of or interest on any Loan, any Fees or
any other expenses or amounts payable under any Loan Document shall be unpaid,
unless the Required Banks shall otherwise consent in writing, it will, and will
cause each of its Subsidiaries to:

Section 6.01 Existence; Businesses and Properties.

(a) Do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its legal existence, except as otherwise expressly
permitted under Section 7.04 and except with respect to the Subsidiaries of the
Borrower where such failure would not reasonably be likely to have a Material
Adverse Effect.

(b) Except to the extent that the failure to do or cause the same to be done
would not be reasonably likely to have a Material Adverse Effect, (i) do or
cause to be done all things necessary to obtain, preserve, renew, extend and
keep in full force and effect the rights, licenses, permits, franchises,
authorizations, patents, copyrights, trademarks and trade names material to the
conduct of its business; (ii) maintain and operate such business in
substantially the manner in which it is presently conducted and operated
(subject to changes in the ordinary course of business); (iii) comply in all
material respects with all applicable laws, rules, regulations and orders of any
Governmental Authority, whether now in effect or hereafter enacted; and (iv) at
all times maintain and preserve all property material to the conduct of such
business and keep such property in good repair, working order and condition and
from time to time make, or cause to be made all needful and proper repairs,
renewals, additions, improvements and replacements thereto necessary in order
that the business carried on in connection therewith may be properly conducted
at all times.

Section 6.02 Insurance. (a) Keep its insurable properties adequately insured at
all times by financially sound and reputable insurers; (b) maintain such other
insurance, to such extent and against such risks, including fire and other risks
insured against by extended coverage, as is customary with companies in the same
or similar businesses, including commercial general liability insurance against
claims for personal injury or death or property damage occurring upon, in, about
or in connection with the use of any properties owned, occupied or controlled by
it, and (c) maintain such other insurance as may be required by law; provided,
however, that, in lieu of or supplementing any such insurance described in (a)
or (b) above, it may adopt such other plan or method of protection conforming to
its self-insurance practices existing on the date hereof, including the creation
of a “captive” insurance company.

Section 6.03 Obligations and Taxes. Except to the extent the failure to do so
would not, in the aggregate, be reasonably likely to have a Material Adverse
Effect, pay its Indebtedness and other obligations promptly and in accordance
with their terms and pay and discharge promptly when due all taxes, assessments
and governmental charges or levies imposed upon it or upon it or upon its income
or profits or in respect of its property, before the same shall become
delinquent or in default, as well as all lawful claims for labor, materials and
supplies or otherwise which, if unpaid, might give rise to a Lien upon such
properties or any part thereof; provided, however, that such payment and
discharge shall not be required with respect to any such tax, assessment,
charge, levy or claim so long as the validity or amount thereof shall be
contested in good faith by appropriate proceedings and the Borrower or a
Subsidiary shall have set aside on its books adequate reserves with respect
thereto.

Section 6.04 Financial Statements, Reports, etc.. Furnish to the Agent and each
Bank:

(a) within the earlier of (x) the period for the required filing of a report on
Form 10-K with the Securities and Exchange Commission including such financial
statements and (y) 90 days after the end of each fiscal year of the Borrower, a
consolidated balance sheet of the Borrower and its consolidated subsidiaries,
the related consolidated statements of operations and the related consolidated
statements of Stockholders’ Equity and cash flows, showing the financial
condition of the Borrower and its consolidated subsidiaries as of the close of
such fiscal year and the results of its operations during such year, all such
consolidated financial statements audited by and accompanied by the report
thereon of Deloitte & Touche LLP or other independent public accountants of
recognized national standing reasonably acceptable to the Required Banks and
accompanied by an opinion of such accountants (which shall not be qualified in
any material respect);

(b) within the earlier of (x) the period for the required filing of a report on
Form 10-Q with the Securities and Exchange Commission including such financial
statements and (y) 45 days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower, a consolidated balance sheet and
related consolidated statements of income, retained earnings and cash flows,
showing the financial condition of the Borrower and its consolidated
subsidiaries as of the close of such fiscal quarter and the results of its
operations during such fiscal quarter and the then elapsed portion of the fiscal
year, all certified by a Financial Officer of the Borrower as fairly presenting
in all material respects the financial condition and results of operations of
the Borrower on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments;

20

--------------------------------------------------------------------------------

 

(c) no later than three Business Days after any delivery of financial statements
under (a) or (b) above, a certificate of a Financial Officer of the Borrower
(which may be the same certificate delivered pursuant to the Revolving Credit
Agreement) opining on or certifying such statements (i) stating that no Event of
Default or Default has occurred and is continuing or, if such an Event of
Default or Default has occurred and is continuing, specifying the nature and
extent thereof and any corrective action taken or proposed to be taken with
respect thereto and (ii) setting forth computations in reasonable detail
satisfactory to the Agent demonstrating compliance with the covenants contained
in Sections 7.01(a) and (b)(v) and 7.03;

(d) promptly after the same become publicly available, copies of all material
periodic and other reports, proxy statements and other materials filed by the
Borrower or any Subsidiary with the Securities and Exchange Commission, or any
governmental authority succeeding to any of or all the functions of said
Commission, or with any national securities exchange, or distributed to its
public shareholders or distributed to the Revolving Lenders, as the case may be;

(e) promptly after the same become publicly available, copies of all material
reports pertaining to any change in ownership filed by the Borrower or any
Subsidiary with any Governmental Authority; and

(f) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of any Loan Document, as the Agent or
any Bank may reasonably request.

Information required to be furnished pursuant to this Section 6.04 shall be
deemed to have been furnished to the Agent and the Banks if such information, or
one or more annual or quarterly reports containing such information (i) shall
have been posted by the Agent on an IntraLinks, Syndtrak or similar site to
which the Banks have been granted access, (ii) shall be posted on the Borrower’s
behalf on an Intralinks, Syndtrak or similar site to which the Agent and the
Banks have been granted access or (iii) shall be available on the website of the
Securities and Exchange Commission at http://www.sec.gov (and a confirming
electronic correspondence shall have been delivered or caused to be delivered to
the Banks providing notice of such posting or availability).  Information
required to be delivered pursuant to this Section 6.04 may also be delivered by
electronic communications pursuant to procedures approved by the Agent.

Section 6.05 Litigation and Other Notices. Furnish to the Agent and each Bank
prompt written notice of the following:

(a) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) proposed to be taken with respect thereto;

(b) the filing or commencement of, or any written threat or notice of intention
of any person to file or commence, any action, suit or proceeding, whether at
law or in equity or by or before any Governmental Authority, against the
Borrower or any Subsidiary thereof which could be reasonably anticipated to be
adversely determined and, if adversely determined, could result in a Material
Adverse Effect; and

(c) any development that has resulted in, or is reasonably anticipated by the
Borrower to result in, a Material Adverse Effect.

Section 6.06 ERISA. Furnish to the Agent (a) promptly after, and in any event
within 10 days after any Responsible Officer of the Borrower or any ERISA
Affiliate knows or has reason to know that any ERISA Event has occurred that
alone or together with any other ERISA Event could reasonably be expected to
result in liability of the Borrower in an aggregate amount exceeding a material
amount, notice describing such ERISA Event and a statement of a Financial
Officer setting forth details as to such ERISA Event and the action proposed to
be taken with respect thereto, together with a copy of the notice, if any, of
such ERISA Event given to or received from the PBGC, any plan administrator, or
any Multiemployer Plan and (ii) promptly following receipt thereof, copies of
any documents described in Sections 101(k) or 101(l) of ERISA that Borrower or
any ERISA Affiliate may request with respect to any Multiemployer Plan;
provided, that if the Borrower or any of its ERISA Affiliates has not requested
such documents or notices from the administrator or sponsor of the applicable
Multiemployer Plan, then upon reasonable request of the Agent, the Borrower
and/or its ERISA Affiliates shall promptly make a request for such documents or
notices from such administrator or sponsor and the Borrower shall provide copies
of such documents and notices promptly after receipt thereof.

21

--------------------------------------------------------------------------------

 

Section 6.07 Maintaining Records; Access to Properties and Inspections. Maintain
all financial records in accordance with GAAP and permit any representatives
designated by any Bank to visit and inspect the financial records and the
properties of the Borrower or any Subsidiary upon reasonable prior notice at
reasonable times and as often as reasonably requested (provided that such Bank
shall make reasonable efforts not to interfere unreasonably with the business of
the Borrower or any Subsidiary) and to make extracts from and copies of such
financial records, and permit any representatives designated by any Bank to
discuss the affairs, finances and condition of the Borrower or any Subsidiary
with the officers thereof and independent accountants therefor; provided that
each person obtaining such information shall hold all such information in strict
confidence in accordance with the restrictions set forth in Section 10.16.

Section 6.08 Use of Proceeds. Use the proceeds of the Loans only for the
purposes set forth in the preamble to this Agreement.

Section 6.09 Filings. Make all filings required to be made by it with any
Governmental Authority, except where the failure to make any such filings would
not reasonably be likely to have a Material Adverse Effect.

Section 6.10 Anti-Corruption Laws and Sanctions. (a) Maintain in effect and
enforce policies and procedures designed to ensure compliance by the Borrower,
its Subsidiaries and their respective directors, officers, employees and agents
with Anti-Corruption Laws and applicable Sanctions and (b) ensure that the
Borrower and its Subsidiaries shall not use, and the respective directors,
officers, employees and agents of the Borrower and its Subsidiaries shall not
use, the proceeds of any Loan (i) in furtherance of an offer, payment, promise
to pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (ii) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
(iii)  in any manner that would result in the violation of any Sanctions
applicable to any party hereto.

ARTICLE VII

NEGATIVE COVENANTS

The Borrower covenants and agrees with each Bank and the Agent that, so long as
this Agreement shall remain in effect or the principal of or interest on any
Loan, any Fees or any other expenses or amounts payable under any Loan Document
shall be unpaid, unless the Required Banks shall otherwise consent in writing,
it will not, and will not cause or permit any of its Subsidiaries to:

Section 7.01 Indebtedness.

(a) Permit the ratio of Consolidated Indebtedness of the Borrower to
Consolidated EBITDA of the Borrower at the end of and for the most recently
ended four consecutive calendar quarters at any time to be greater than 4.5 to
1.0.

(b) Permit any Subsidiary of the Borrower to incur, create, assume or permit to
exist any Indebtedness, except:

(i) Indebtedness existing on the date hereof as set forth in Schedule 7.01
hereto, and additional Indebtedness incurred pursuant to commitments by persons
to lend to any Subsidiary but only to the extent such commitments are available
and unused as of the date hereof as set forth in Schedule 7.01 hereto;

(ii) Indebtedness of a Subsidiary or business existing at the time such
Subsidiary or business was acquired by the Borrower or a Subsidiary; provided
that such Indebtedness was not incurred in contemplation of such acquisition;

(iii) Indebtedness to the Borrower or to another Subsidiary of the Borrower;

(iv) Indebtedness (whether Capital Lease Obligations, deferred purchase price or
otherwise) of a Subsidiary secured by Liens permitted by Section 7.02(f) and
incurred after the date hereof for the acquisition, construction or improvement
of real or personal property; and

(v) other Indebtedness exclusive of the Indebtedness permitted by clauses (i)
through (iv) above, provided that, if at the time of the incurrence of any such
other Indebtedness and after giving pro forma effect to such incurrence (other
than any such other Indebtedness representing a refinancing of Indebtedness
previously incurred under this Section 7.01(b)(v)), the ratio on a pro forma
basis of Consolidated Indebtedness of the Borrower at the end of the most
recently ended fiscal quarter to Consolidated EBITDA of the Borrower for the
four consecutive fiscal quarters then ended is greater than 3.5 to 1.0, then at
the time of the incurrence of such Indebtedness the Priority Indebtedness Sum
shall not exceed 15% of the Consolidated Stockholders’ Equity of the Borrower at
such time.

22

--------------------------------------------------------------------------------

 

Section 7.02 Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including stock or other securities of any person, including
any Subsidiary) now owned or hereafter acquired by it or on any income or
revenues or rights in respect of any thereof, except:

(a) Liens incurred or pledges and deposits made in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
old-age pensions and other social security benefits;

(b) Liens securing the performance of bids, tenders, leases, contracts (other
than for the repayment of borrowed money), statutory obligations, surety and
appeal bonds and other obligations of like nature, incurred as an incident to
and in the ordinary course of business;

(c) Liens imposed by law, such as carriers’, warehousemen’s, mechanics’,
materialmen’s, suppliers’, repairmen’s and vendors’ liens, incurred in good
faith in the ordinary course of business with respect to obligations not
delinquent or which are being contested in good faith by appropriate proceedings
and as to which the Borrower or a Subsidiary shall have set aside on its books
adequate reserves;

(d) Liens securing the payment of taxes, assessments and governmental charges or
levies, either (i) not delinquent or (ii) being contested in good faith by
appropriate legal or administrative proceedings and as to which the Borrower or
a Subsidiary, as the case may be, shall have set aside on its books adequate
reserves;

(e) zoning restrictions, easements, licenses, reservations, restrictions on the
use of real property or minor irregularities incident thereto (and with respect
to leasehold interests: mortgages, obligations, liens and other encumbrances
that are incurred, created, assumed or permitted to exist and arise by, through
or under or are asserted by a landlord or owner of the leased property, with or
without consent of the lessee) which were not incurred in connection with the
borrowing of money or the obtaining of advances or credit and which do not in
the aggregate materially detract from the value of the property or assets of the
Borrower or a Subsidiary, as the case may be, or impair the use of such property
for the purposes for which such property is held by the Borrower or such
Subsidiary;

(f) Liens to secure the purchase price of real or personal property acquired,
constructed or improved after the date hereof; provided that any such Lien is
existing or created at the time of, or substantially simultaneously with, the
acquisition, construction or improvement by the Borrower or a Subsidiary of the
property so acquired and at all times covers only such property;

(g) Liens on property of a Subsidiary in favor of the Borrower or another
Subsidiary; (h) Liens created by or resulting from any litigation or proceeding
which is currently being contested in good faith by appropriate proceedings and
as to which (i) levy and execution have been stayed and continue to be stayed
and (ii) the Borrower or a Subsidiary shall have set aside on its books adequate
reserves;

(i) Liens on property of a Subsidiary existing at the time it becomes a
Subsidiary; provided that such Liens were not created in contemplation of the
acquisition by the Borrower or another Subsidiary of such Subsidiary;

(j) Liens on the property of the Borrower or a Subsidiary incidental to the
conduct of its business or the ownership of its property which were not incurred
in connection with the borrowing of money or the obtaining of advances or credit
or other financial accommodations (including but not limited to interest rate
swap obligations or letter of credit obligations of the Borrower or any
Subsidiary), and which do not in the aggregate materially detract from the value
of its property or assets or impair the use thereof in the operation of its
business;

(k) the Borrower and any Subsidiary may incur, and thereafter permit to exist,
Liens not otherwise permitted by this covenant securing Indebtedness if, after
giving effect to such Liens, the Priority Indebtedness Sum shall not exceed 15%
of Consolidated Stockholders’ Equity of the Borrower at such time;

(l) judgment Liens that do not constitute an Event of Default;

(m) Liens on property acquired by the Borrower or any of its Subsidiaries after
the Closing Date so long as such Liens are limited to the property acquired and
were not created in contemplation of the acquisition;

(n) Liens on property of the Borrower or any of its Subsidiaries existing on the
date hereof as set forth in Schedule 7.02 hereto; and

(o) Liens not otherwise permitted by this Section so long as the aggregate
outstanding principal amount of the obligations secured thereby does not exceed
(as to the Borrower and all Subsidiaries) $25,000,000 at any one time.

Section 7.03 Sale and Lease-Back Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
which it intends to use for substantially the same purpose or purposes as the
property being sold or transferred, except that (i) any Subsidiary may enter
into such an arrangement for the sale or transfer of its

23

--------------------------------------------------------------------------------

 

property to another Subsidiary or to the Borrower and (ii) the Borrower and the
Subsidiaries may enter into any other such arrangements if after giving effect
thereto the Priority Indebtedness Sum shall not exceed 15% of the Consolidated
Stockholders’ Equity of the Borrower at such time.

Section 7.04 Mergers, Consolidations and Sales of Assets. Merge into or
consolidate with any other person, or permit any other person to merge into or
consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) or purchase, lease or otherwise
acquire (in one transaction or a series of transactions) all or substantially
all of the assets of any other person, except that if at the time thereof and
immediately after giving effect thereto no Event of Default or Default shall
have occurred and be continuing, (a) the Borrower or a Subsidiary may merge with
another corporation in a transaction in which the surviving entity is the
Borrower or such Subsidiary, respectively, and, in the case of a Subsidiary, the
surviving entity is a wholly owned Subsidiary, (b) any Subsidiary may merge into
the Borrower or another Subsidiary; or (c) the Borrower or a Subsidiary may
purchase, lease or otherwise acquire any assets of any other person.

Section 7.05 Fiscal Year.  Change its fiscal year.

Section 7.06 Transactions with Affiliates. Enter into any transaction,
including, without limitation, any purchase, sale, lease or exchange of
property, the rendering of any service or the payment of any management,
advisory or similar fees, with any Affiliate (other than the Borrower or any
Subsidiary) unless such transaction is (a) not otherwise prohibited under this
Agreement, (b) in the ordinary course of business of the Borrower or such
Subsidiary, as the case may be, and (c) upon fair and reasonable terms no less
favorable to the Borrower or such Subsidiary, as the case may be, than it would
obtain in a comparable arm’s length transaction with a Person that is not an
Affiliate; provided, however, this Section 7.06 shall not be deemed to prohibit
any of the transactions or relationships with Affiliates contemplated by the
agreements listed in Schedule 7.06 attached hereto.

Section 7.07 Lines of Business. Enter into any business, either directly or
through any Subsidiary, except for those businesses in which the Borrower and
its Subsidiaries are engaged on the date of this Agreement or that are
reasonably related thereto.

ARTICLE VIII

EVENTS OF DEFAULT

In case of the happening of any of the following events (“Events of Default”):

(a) any representation or warranty made or deemed made in or in connection with
any Loan Document or the borrowings hereunder, or any representation, warranty,
statement or information contained in any report, certificate, financial
statement or other instrument furnished in connection with or pursuant to any
Loan Document, shall prove to have been false or misleading in any material
respect when so made, deemed made or furnished;

(b) default shall be made in the payment of any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or by acceleration thereof or otherwise;

(c) default shall be made in the payment of any interest on any Loan or any Fee
or any other amount (other than an amount referred to in (b) above) due under
any Loan Document, when and as the same shall become due and payable, and such
default shall continue unremedied for a period of 5 Business Days;

(d) default shall be made in the due observance or performance by the Borrower
or any Subsidiary of any covenant, condition or agreement contained in Section
6.01(a), 6.05(a), 6.10(b) or in Article VII;

(e) default shall be made in the due observance or performance by the Borrower
or any Subsidiary of any covenant, condition or agreement contained in any Loan
Document (other than those specified in (b), (c) or (d) above) and such default
shall continue unremedied for a period of 30 days after written notice thereof
from the Agent or any Bank to the Borrower;

(f) the Borrower or any Subsidiary shall (i) fail to pay any principal or
interest, regardless of amount, due in respect of any Indebtedness in a
principal amount in excess of $10,000,000, when and as the same shall become due
and payable, subject, in the case of interest only, to any applicable grace
period (but not for more than 5 Business Days), or (ii) fail to observe or
perform any other term, covenant, condition or agreement contained in any
agreement or instrument evidencing or governing any such Indebtedness if the
effect of any failure referred to in this clause (ii) is to cause, or permit the
holder or beneficiary of such Indebtedness (or a trustee or agent on behalf of
such holder or beneficiary) to cause, such Indebtedness to become due prior to
its stated maturity;

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of the Borrower or any Subsidiary, or of a substantial part of the
property or assets of the

24

--------------------------------------------------------------------------------

 

Borrower or a Subsidiary, under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other Federal or state bankruptcy,
insolvency, receivership or similar law, (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for the
Borrower or any Subsidiary or for a substantial part of the property or assets
of the Borrower or a Subsidiary or (iii) the winding-up or liquidation of the
Borrower or any Subsidiary; and such proceeding or petition shall continue
undismissed for 90 days or an order or decree approving or ordering any of the
foregoing shall be unstayed and in effect for 90 days;

(h) the Borrower or any Subsidiary shall (i) voluntarily commence any proceeding
or file any petition seeking relief under Title 11 of the United States Code, as
now constituted or hereafter amended, or any other Federal or state bankruptcy,
insolvency, receivership or similar law, (ii) consent to the institution of, or
fail to contest in a timely and appropriate manner, any proceeding or the filing
of any petition described in (g) above, (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Subsidiary or for a substantial part of
the property or assets of the Borrower or any Subsidiary, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors, (vi)
become unable, admit in writing its inability or fail generally to pay its debts
as they become due or (vii) take any action for the purpose of effecting any of
the foregoing;

(i) one or more final judgments for the payment of money in excess of
$10,000,000, excluding such amounts which are covered by insurance, shall be
rendered against the Borrower, any Subsidiary or any combination thereof and the
same shall remain undischarged for a period of 30 consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to levy upon assets or properties of the Borrower or any
Subsidiary to enforce any such judgment;

(j) (i) except to the extent that the actions, facts or circumstances described
in Schedule 4.16 constitute or may result in a Reportable Event, an ERISA Event
shall have occurred, (ii) a trustee shall be appointed by a United States
district court to administer any Pension Plan, (iii) the PBGC shall institute
proceedings to terminate any Pension Plan(s), (iv) Borrower or any of its ERISA
Affiliates shall have been notified by the sponsor of a Multiemployer Plan that
it has incurred or will be assessed Withdrawal Liability to such Multiemployer
Plan and such entity does not have reasonable grounds for contesting such
Withdrawal Liability or is not contesting such Withdrawal Liability in a timely
and appropriate manner; or (v) any other event or condition (except as
described, or resulting from the matters described, in Schedule 4.16) shall
occur or exist with respect to a Plan; and in each case in clauses (i) through
(v) above, such event or condition, together with all other such events or
conditions, if any, could reasonably be expected to result in a Material Adverse
Effect; or

(k)  there shall have occurred a Change in Control;

then, and in every such event (other than an event with respect to the Borrower
described in paragraph (g) or (h) above), and at any time thereafter during the
continuance of such event, the Agent, at the request of the Required Banks,
shall, by notice to the Borrower, declare the Loans then outstanding to be
forthwith due and payable in whole or in part, whereupon the principal of the
Loans so declared to be due and payable, together with accrued interest thereon
and any unpaid accrued Fees and all other liabilities of the Borrower accrued
hereunder and under any other Loan Document, shall become forthwith due and
payable, without presentment, demand, protest or any other notice of any kind,
all of which are hereby expressly waived by the Borrower, anything contained
herein or in any other Loan Document to the contrary notwithstanding; and in any
event with respect to the Borrower described in paragraph (g) or (h) above, the
principal of the Loans then outstanding, together with accrued interest thereon
and any unpaid accrued Fees and all other liabilities of the Borrower accrued
hereunder and under any other Loan Document, shall automatically become due and
payable, without presentment, demand, protest or any other notice of any kind,
all of which are hereby expressly waived by the Borrower, anything contained
herein or in any other Loan Document to the contrary notwithstanding.

ARTICLE IX

THE AGENT

In order to expedite the transactions contemplated by this Agreement, Wells
Fargo Bank, National Association is hereby appointed to act as Agent on behalf
of the Banks.  Each of the Banks, and each transferee of any Bank, hereby
irrevocably authorizes the Agent to take such actions on behalf of such Bank or
transferee and to exercise such powers as are specifically delegated to the
Agent by the terms and provisions hereof and of the other Loan Documents,
together with such actions and powers as are reasonably incidental thereto.  The
Agent is hereby expressly authorized by the Banks, without hereby limiting any
implied authority, (a) to receive on behalf of the Banks all payments of
principal of and interest on the Loans and all other amounts due to the Banks
hereunder, and promptly to distribute to each Bank its proper share of each
payment so received; (b) to give notice on behalf of each of the Banks to the
Borrower of any Event of Default specified in this Agreement of which the Agent
has actual knowledge acquired

25

--------------------------------------------------------------------------------

 

in connection with its agency hereunder; and (c) to distribute to each Bank
copies of all notices, financial statements and other materials delivered by the
Borrower pursuant to this Agreement as received by the Agent.

Neither the Agent nor any of its directors, officers, employees or agents shall
be liable as such for any action taken or omitted by any of them except for its
or his own gross negligence or willful misconduct, or be responsible for any
statement, warranty or representation herein or the contents of any document
delivered in connection herewith, or be required to ascertain or to make any
inquiry concerning the performance or observance by the Borrower of any of the
terms, conditions, covenants or agreements contained in any Loan Document.  The
Agent shall not be responsible to the Banks for the due execution, genuineness,
validity, enforceability or effectiveness of this Agreement or any other Loan
Documents or other instruments or agreements.  The Agent shall in all cases be
fully protected in acting, or refraining from acting, in accordance with written
instructions signed by the Required Banks and, except as otherwise specifically
provided herein, such instructions and any action or inaction pursuant thereto
shall be binding on all the Banks.  The Agent shall, in the absence of knowledge
to the contrary, be entitled to rely on any instrument or document believed by
it in good faith to be genuine and correct and to have been signed or sent by
the proper person or persons.  Neither the Agent nor any of its directors,
officers, employees or agents shall have any responsibility to the Borrower on
account of the failure of or delay in performance or breach by any Bank of any
of its obligations hereunder or to any Bank on account of the failure of or
delay in performance or breach by any other Bank or the Borrower of any of their
respective obligations hereunder or under any other Loan Document or in
connection herewith or therewith.  The Agent may execute any and all duties
hereunder by or through agents or employees and shall be entitled to rely upon
the advice of legal counsel selected by it with respect to all matters arising
hereunder and shall not be liable for any action taken or suffered in good faith
by it in accordance with the advice of such counsel.

The Banks hereby acknowledge that the Agent shall be under no duty to take any
discretionary action permitted to be taken by it pursuant to the provisions of
this Agreement unless it shall be requested in writing to do so by the Required
Banks.

Subject to the appointment and acceptance of a successor Agent as provided
below, the Agent may resign at any time by notifying the Banks and the
Borrower.  Upon any such resignation, the Required Banks shall have the right to
appoint a successor.  If no successor shall have been so appointed by the
Required Banks and shall have accepted such appointment within 30 days after the
retiring Agent gives notice of its resignation, then the retiring Agent may, on
behalf of the Banks, appoint a successor Agent having a combined capital and
surplus of at least $500,000,000 or an Affiliate of any such bank. Upon the
acceptance of any appointment as Agent hereunder by a successor bank, such
successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent and the retiring Agent shall be
discharged from its duties and obligations hereunder.  After the Agent’s
resignation hereunder, the provisions of this Article and Section 10.05 shall
continue in effect for its benefit in respect of any actions taken or omitted to
be taken by it while it was acting as Agent.

With respect to the Loans made by it hereunder, the Agent in its individual
capacity and not as Agent shall have the same rights and powers as any other
Bank and may exercise the same as though it were not the Agent, and the Agent
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Agent.

Each Bank agrees (i) to reimburse the Agent, on demand, (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so), in the amount of its pro rata share (based on its outstanding Loans
hereunder) of any expenses incurred for the benefit of the Banks by the Agent,
including counsel fees and compensation of agents and employees paid for
services rendered on behalf of the Banks, which shall not have been reimbursed
by the Borrower and (ii) to indemnify and hold harmless the Agent and any of its
directors, officers, employees or agents, on demand, in the amount of such pro
rata share, from and against any and all liabilities, taxes, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements (irrespective of whether the Agent is a party to the action for
which indemnification hereunder is sought) of any kind or nature whatsoever
which may be imposed on, incurred by or asserted against it in its capacity as
the Agent or any of them in any way relating to or arising out of this Agreement
or any other Loan Document or any action taken or omitted by it or any of them
under this Agreement or any other Loan Document, to the extent the same shall
not have been reimbursed by the Borrower; provided that no Bank shall be liable
to the Agent for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from the gross negligence or willful misconduct of the Agent or any of its
directors, officers, employees or agents.

Each Bank acknowledges that it has, independently and without reliance upon the
Agent or any other Bank and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Bank also acknowledges that it will, independently and without
reliance upon the Agent or any other Bank and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement
or any other Loan Document, any related agreement or any document furnished
hereunder or thereunder.

26

--------------------------------------------------------------------------------

 

Anything herein to the contrary notwithstanding, none of the Joint Bookrunners,
Joint Lead Arrangers or Syndication Agents listed on the cover page hereof shall
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as the Agent or a
Bank hereunder.

ARTICLE X

MISCELLANEOUS

Section 10.01 Notices.  Notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(a) if to the Borrower, to it at 312 Walnut Street, Suite 2800, Cincinnati, Ohio
45202, Attention of Treasurer (Telecopy No. 513-977-3729) with a copy to Latham
& Watkins LLP, counsel for the Borrower, to it at Joshua A. Tinkelman, Latham &
Watkins LLP, 885 Third Avenue, New York, NY 10022-4834 (Email:
joshua.tinkelman@lw.com; Telecopy No. 212-751-4864);

(b) if to the Agent, to:

Wells Fargo Bank, National Association

MAC D1109-019

1525 West W.T. Harris Blvd. Charlotte, NC  28262

Attention: Syndication Agency Services

Telecopy: 704-715-0017

E-mail:  agencyservices.requests@wellsfargo.com

With a copy to:

Wells Fargo Bank, National Association

1 South Broad St., Y1375-086

Philadelphia, PA 19107

Attention: James Travagline

Telecopy: 267-321-6700

E-mail: james.travagline@wellsfargo.com; and

(c) if to a Bank, to it at its address (or telecopy number) set forth in
Schedule 2.01 or in the Assignment and Acceptance pursuant to which such Bank
shall have become a party hereto.

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by
telecopy, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 10.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section
10.01.  Notices and other communications to the Banks hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Agent.

Section 10.02 Survival of Agreement.  All covenants, agreements, representations
and warranties made by the Borrower herein and in the certificates or other
material instruments prepared or delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the Banks and shall survive the making by the Banks of the Loans,
regardless of any investigation made by the Banks or on their behalf, and shall
continue in full force and effect as long as the principal of or any accrued
interest on any Loan or any Fee or any other amount payable under this Agreement
or any other Loan Document is outstanding and unpaid.

Section 10.03 Binding Effect.  This Agreement shall become effective when it
shall have been executed by the Borrower and the Agent and when the Agent shall
have received copies hereof which, when taken together, bear the signatures of
each Bank, and thereafter shall be binding upon and inure to the benefit of the
Borrower, the Agent and each Bank and their respective successors and assigns,
except that the Borrower shall not have the right to assign its rights hereunder
or any interest herein without the prior consent of all the Banks.

Section 10.04 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Bank (and any attempted assignment or transfer by the Borrower

27

--------------------------------------------------------------------------------

 

without such consent shall be null and void) and (ii) no Bank may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section.  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Agent and the Banks) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any Bank
may assign to one or more assignees, other than a natural person, all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld, conditioned or
delayed) of:

(A) the Borrower; provided that, the Borrower shall be deemed to have consented
to an assignment unless it shall have objected thereto by written notice to the
Agent within ten (10) Business Days after having received notice thereof;
provided further that no consent of the Borrower shall be required for an
assignment to a Bank, an Affiliate of a Bank, an Approved Fund (as defined
below) or, if an Event of Default under clause (b), (c), (g) or (h) of Article
VIII has occurred and is continuing, any other assignee; and

(B) the Agent, provided that no consent of the Agent shall be required for an
assignment to an assignee that is a Bank or an Affiliate of a Bank immediately
prior to giving effect to such assignment.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Bank or an Affiliate of a Bank or
an assignment of the entire remaining amount of the assigning Bank’s Loans, the
amount of the Loans of the assigning Bank subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Agent) shall not be less than $5,000,000 unless
each of the Borrower and the Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default under clause
(b), (c), (g) or (h) of Article VIII has occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Bank’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the Agent an
Assignment and Acceptance, together with a processing and recordation fee of
$3,500;

(D) the assignee, if it shall not be a Bank, shall deliver to the Agent an
Administrative Questionnaire; and

(E) in the case of an assignment to a CLO (as defined below), the assigning Bank
shall retain the sole right to approve any amendment, modification or waiver of
any provision of this Agreement, provided that the Assignment and Acceptance
between such Bank and such CLO may provide that such Bank will not, without the
consent of such CLO, agree to any amendment, modification or waiver described in
the first proviso to Section 10.08(b) that affects such CLO.

For the purposes of this Section 10.04(b), the terms “Approved Fund” and “CLO”
have the following meanings:

“Approved Fund” means (a) a CLO and (b) with respect to any Bank that is a fund
which invests in bank loans and similar extensions of credit, any other fund
that invests in bank loans and similar extensions of credit and is managed by
the same investment advisor as such Bank or by an Affiliate of such investment
advisor.

“CLO” means any entity (whether a corporation, partnership, trust or otherwise)
that is engaged in making, purchasing, holding or otherwise investing in bank
loans and similar extensions of credit in the ordinary course of its business
and is administered or managed by a Bank or an Affiliate of such Bank.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Acceptance the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Acceptance, have the
rights and obligations of a Bank under this Agreement, and the assigning Bank
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of the assigning Bank’s rights
and obligations under this Agreement, such Bank shall cease to be a party hereto
but shall continue to be entitled to the benefits of Sections 2.15, 2.17, 2.21
and 10.05).  Any assignment or transfer by a Bank of rights or obligations under
this Agreement that does not comply with this Section 10.04 shall be treated for
purposes of this Agreement as a sale by such Bank of a participation in such
rights and obligations in accordance with paragraph (c) of this Section.

(iv) The Agent, acting for this purpose as an agent of the Borrower, shall
maintain at one of its offices a copy of each Assignment and Acceptance
delivered to it and a register for the recordation of the names and addresses of
the Banks and the principal amount of the Loans owing to each Bank pursuant to
the terms hereof from time to time (the “Register”).  The entries

28

--------------------------------------------------------------------------------

 

in the Register shall be conclusive, and the Borrower, the Agent and the Banks
may treat each person whose name is recorded in the Register pursuant to the
terms hereof as a Bank hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  The Register shall be available for
inspection by the Borrower and any Bank, at any reasonable time and from time to
time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Bank and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Bank hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Agent shall accept such Assignment and Acceptance and record the
information contained therein in the Register.  No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

(vi) Any Bank may, without the consent of the Borrower or the Agent, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Bank’s rights and obligations under this Agreement
(including all or a portion of the Loans owing to it); provided that (A) such
Bank’s obligations under this Agreement shall remain unchanged, (B) such Bank
shall remain solely responsible to the other parties hereto for the performance
of such obligations and (C) the Borrower, the Agent and the other Banks shall
continue to deal solely and directly with such Bank in connection with such
Bank’s rights and obligations under this Agreement.  Any agreement or instrument
pursuant to which a Bank sells such a participation shall provide that such Bank
shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Bank will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 10.08(b) that affects such
Participant.  Subject to paragraph (c)(ii) of this Section, the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.15, 2.17
and 2.21 to the same extent as if it were a Bank and had acquired its interest
by assignment pursuant to paragraph (b) of this Section.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.06 as though it were a Bank, provided such Participant agrees to be
subject to Section 2.19 as though it were a Bank.  Each Bank that sells a
participation shall, acting for this purpose as an agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Bank shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in any
Loans or its other obligations under any Loan Document) except to the extent
that such disclosure is necessary to establish that such Loan or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Bank shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the
contrary.  For the avoidance of doubt, the Agent (in its capacity as Agent)
shall have no responsibility for maintaining a Participant Register.

(vii) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.21 than the applicable Bank would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent.  A Participant that would be a Non-U.S. Bank if it were a Bank
shall not be entitled to the benefits of Section 2.21 unless the Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.21(g) as
though it were a Bank.

(c) Any Bank may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Bank,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank, and this Section shall not apply to any such pledge or assignment of a
security interest; provided that no such pledge or assignment of a security
interest shall release a Bank from any of its obligations hereunder or
substitute any such pledgee or assignee for such Bank as a party hereto.

Section 10.05 Expenses; Indemnity.

(a) The Borrower agrees to pay all reasonable and actual fees, charges and
disbursements of Simpson Thacher & Bartlett LLP, counsel for the Agent, incurred
by the Agent in connection with the preparation, execution and delivery of this
Agreement and the other Loan Documents or in connection with any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions hereby contemplated shall be consummated) and all out-of-pocket
expenses incurred by the Agent or any Bank in connection with the enforcement or
protection of their rights in connection with this Agreement and the other Loan
Documents or in connection with the Loans made hereunder, including, in
connection with any such enforcement or protection, the reasonable fees, charges
and disbursements of any counsel for the Agent or any Bank.

(b) The Borrower agrees to indemnify the Agent, each Bank and each of their
respective directors, officers, employees and agents (each such person being
called an “Indemnitee”) against, and to hold each Indemnitee harmless from, any
and all losses,

29

--------------------------------------------------------------------------------

 

costs, actions, suits, obligations, penalties, judgments, claims, damages,
liabilities and related expenses, including the reasonable fees, disbursements
and other charges of one legal counsel for all Indemnitees taken as a whole and,
if reasonably necessary, a single local counsel for all Indemnitees taken as a
whole in each relevant jurisdiction (which may be a single local counsel acting
in multiple material jurisdictions) and, solely in the case of a conflict of
interest between Indemnitees, one additional counsel in each relevant
jurisdiction to each group of similarly situated Indemnitees taken as a whole)
(irrespective of whether the Agent or any Bank is a party to the action for
which indemnification hereunder is sought), incurred by or asserted against any
Indemnitee arising out of, in any way connected with, or as a result of (i) the
execution or delivery of this Agreement or any other Loan Document or any
agreement or instrument contemplated thereby, the performance by the parties
thereto of their respective obligations thereunder or the consummation of the
Transactions and the other transactions contemplated thereby, (ii) the use of
the proceeds of the Loans or (iii) any claim, litigation, investigation or
proceeding relating to any of the foregoing, whether or not any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, costs, actions, suits, obligations,
penalties, judgments, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from (A) in the case of the Agent or any Bank, any
unexcused breach by the Agent or such Bank of any of its obligations under this
Agreement or (B) the gross negligence, bad faith or willful misconduct of such
Indemnitee. To the full extent permitted by applicable law, each Indemnitee and
the Borrower hereby agree not to assert, and each hereby waives, any claim
against any Indemnitee or the Borrower, on any theory of liability, for special,
indirect, consequential, punitive or incidental damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement or the transactions or borrowings contemplated hereby; provided that
nothing in this sentence shall limit the Borrower’s indemnification obligations
to the extent such special, indirect, consequential, punitive or incidental
damages are included in any third-party claim against an Indemnitee in
connection with which such Indemnitee is otherwise entitled to indemnification
herein. This Section 10.05(b) shall not apply with respect to taxes other than
any taxes that represent losses, claims, damages, etc. arising from any non-tax
claim.

(c) The provisions of this Section 10.05 shall remain operative and in full
force and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document, or any investigation made by or on behalf
of the Agent or any Bank. All amounts due under this Section 10.05 shall be
payable on written demand therefor.

(d) Any Bank may at any time assign all or any portion of its rights under this
Agreement to a Federal Reserve Bank; provided that no such assignment shall
release a Bank from any of its obligations hereunder.

Section 10.06 Rights of Setoff. If an Event of Default shall have occurred and
be continuing, each Bank is hereby authorized at any time and from time to time,
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Bank to or for the credit
or the account of the Borrower against any of and all the obligations of the
Borrower now or hereafter existing under this Agreement and other Loan Documents
held by such Bank, irrespective of whether or not such Bank shall have made any
demand under this Agreement or such other Loan Document and although such
obligations may be unmatured. The rights of each Bank under this Section are in
addition to other rights and remedies (including other rights of setoff which
such Bank may have).

Section 10.07 APPLICABLE LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK.

Section 10.08 Waivers; Amendment.

(a) No failure or delay of the Agent or any Bank in exercising any power or
right hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Agent and the Banks hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies which
they would otherwise have. No waiver of any provision of this Agreement or any
other Loan Document or consent to any departure by the Borrower therefrom shall
in any event be effective unless the same shall be permitted by paragraph (b)
below, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. No notice or demand on the
Borrower in any case shall entitle the Borrower to any other or further notice
or demand in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Agent, the Borrower and the Required Banks; provided, however, that no
such agreement shall (i) decrease the principal amount of, or extend the
maturity of or any scheduled principal payment date or date for the payment of
any interest on any Loan, or waive or excuse any such payment of or any part
thereof, or decrease the rate of interest on any Loan, without the prior written
consent of each Bank affected thereby, (ii) change or extend the Commitment
without the prior

30

--------------------------------------------------------------------------------

 

written consent of such Bank, or (iii) amend or modify the provisions of Section
2.18, the provisions of this Section, or the definition of “Required Banks”,
without the prior written consent of each Bank; provided further that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Agent hereunder without the prior written consent of the Agent.

Section 10.09 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the applicable interest rate, together with all fees
and charges which are treated as interest under applicable law (collectively the
“Charges”), as provided for herein or in any other document executed in
connection herewith, or otherwise contracted for, charged, received, taken or
reserved by any Bank, shall exceed the maximum lawful rate (the “Maximum Rate”)
which may be contracted for, charged, taken, received or reserved by such Bank
in accordance with applicable law, the rate of interest payable hereunder,
together with all Charges payable to such Bank, shall be limited to the Maximum
Rate.

Section 10.10 Entire Agreement. This Agreement and the other Loan Documents
constitute the entire contract between the parties relative to the subject
matter hereof. Any previous agreement among the parties with respect to the
subject matter hereof is superseded by this Agreement and the other Loan
Documents. Nothing in this Agreement or in the other Loan Documents, expressed
or implied, is intended to confer upon any party other than the parties hereto
and thereto any rights, remedies, obligations or liabilities under or by reason
of this Agreement or the other Loan Documents.

Section 10.11 Waiver of Jury Trial. Each party hereto hereby waives, to the
fullest extent permitted by applicable law, any right it may have to a trial by
jury in respect of any litigation directly or indirectly arising out of, under
or in connection with this Agreement or any of the other Loan Documents. Each
party hereto (a) certifies that no representative, agent or attorney of any
other party has represented, expressly or otherwise, that such other party would
not, in the event of litigation, seek to enforce the foregoing waiver and (b)
acknowledges that it and the other parties hereto have been induced to enter
into this Agreement and the other Loan Documents, as applicable, by, among other
things, the mutual waivers and certifications in this Section 10.11.

Section 10.12 Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

Section 10.13 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract, and shall become effective as
provided in Section 10.03. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy, emailed pdf. or any other electronic means
that reproduces an image of the actual executed signature page shall be
effective as delivery of a manually executed counterpart of this Agreement.

Section 10.14 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

Section 10.15 Jurisdiction; Consent to Service of Process.

(a) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of any state or federal court
located in the Borough of Manhattan in the City of New York, and appellate
courts from any thereof, in any action or proceeding arising out of or relating
to this Agreement or the other Loan Documents, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdiction by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that any Bank
may otherwise have to bring any action or proceeding relating to this Agreement
or the other Loan Documents against the Borrower or its properties in the courts
of any jurisdiction.

(b) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this agreement or the other Loan Documents in any New York
State or Federal court. Each of the parties hereto hereby irrevocably waives, to
the fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

31

--------------------------------------------------------------------------------

 

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

Section 10.16 Confidentiality. During the term of this Agreement and for a
period of two years after the termination hereof, each Bank agrees to keep
confidential (and to cause its respective officers, directors, employees, agents
and representatives to keep confidential) the Information (as defined below),
except that any Bank shall be permitted to disclose Information (i) to such of
its officers, directors, employees, agents and representatives (including
outside counsel) as need to know such Information and who are informed of the
confidential nature of such information; (ii) to the extent required by
applicable laws and regulations or by any subpoena or similar legal process, or
requested by any bank regulatory authority (provided that such Bank shall,
except (A) as prohibited by law and (B) for Information requested by any such
bank regulatory authority, promptly notify Borrower of the circumstances and
content of each such disclosure and shall request confidential treatment of any
information so disclosed); (iii) to the extent such Information (A) becomes
publicly available other than as a result of a breach of this Agreement, (B)
becomes available to such Bank on a non-confidential basis from a source other
than the Borrower or its Affiliates or (C) was available to such Bank on a
non-confidential basis prior to its disclosure to such Bank by the Borrower or
its Affiliates; (iv) to the extent the Borrower shall have consented to such
disclosure in writing; or (v) to data service providers, including league table
providers, that serve the lending industry, to the extent such information is
information routinely provided by arrangers to such data service providers. As
used in this Section 10.16, as to any Bank, “Information” shall mean any
financial statements, materials, documents and other information that the
Borrower or any of its Affiliates may have furnished or made available or may
hereafter furnish or make available to the Agent or any Bank in connection with
this Agreement or any other materials prepared by any such person from any of
the foregoing.

Section 10.17 USA Patriot Act. Each Bank which is subject to Section 326 of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), hereby notifies the Borrower that, pursuant to the requirements of
the Act, it is required to obtain, verify and record information that identifies
the Borrower, which information includes the name and address of the Borrower
and other information that will allow such Bank to identify the Borrower in
accordance with the Act.

 

 

 

32

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

SCRIPPS NETWORKS INTERACTIVE, INC., as Borrower

 

 

 

By

 

/s/ Mark F. Schuermann

 

 

Name: Mark F. Schuermann

 

 

Title: Senior Vice President and Treasurer

 

 

 

 

[Signature Page to Term Loan Agreement]

--------------------------------------------------------------------------------

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Agent and as a Bank

 

 

 

By:

 

/s/ James Travagline

 

 

Name: James Travagline

 

 

Title: Director

 

 

 

[Signature Page to Scripps Term Loan Agreement]

--------------------------------------------------------------------------------

 

 

BANK OF AMERICA, N.A.,

as a Bank and a Syndication Agent

 

 

 

By:

 

/s/ Joseph R. Jackson

 

 

Name: Joseph R. Jackson

 

 

Title: Vice President

 

 

[Signature Page to Scripps Term Loan Agreement]

 

--------------------------------------------------------------------------------

 

 

HSBC BANK USA, N.A.,

as a Bank and a Syndication Agent

 

 

 

By:

 

/s/ Joseph D. Donovan

 

 

Name: Joseph D. Donovan

 

 

Title: Vice President

 

 

[Signature Page to Scripps Term Loan Agreement]

 

--------------------------------------------------------------------------------

 

 

JPMORGAN CHASE BANK, N.A.,

as a Bank and a Syndication Agent

 

 

 

By:

 

/s/ Olivier Lopez

 

 

Name: Olivier Lopez

 

 

Title: Vice President

 

 

[Signature Page to Scripps Term Loan Agreement]

 

--------------------------------------------------------------------------------

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as a Bank and a Syndication Agent

 

 

 

By:

 

/s/ Matthew Antioco

 

 

Name: Matthew Antioco

 

 

Title: Vice President

 

 

[Signature Page to Scripps Term Loan Agreement]

 

--------------------------------------------------------------------------------

 

 

U.S. BANK NATIONAL ASSOCIATION,

as a Bank and a Syndication Agent

 

 

 

By:

 

/s/ Joseph Howard

 

 

Name: Joseph Howard

 

 

Title: Officer

 

 

[Signature Page to Scripps Term Loan Agreement]

 

--------------------------------------------------------------------------------

 

 

FIFTH THIRD BANK,

as a Bank

 

 

 

By:

 

/s/ Megan S. Szewc

 

 

Name: Megan S. Szewc

 

 

Title: Vice President

 

 

 

[Signature Page to Scripps Term Loan Agreement]

 

--------------------------------------------------------------------------------

 

EXHIBIT A

FORM OF TERM LOAN BORROWING REQUEST

 

Wells Fargo Bank, National Association., as Agent for

the Banks referred to below,

 

 

 

 

[Date]

 

Dear Sirs:

The undersigned, Scripps Networks Interactive, Inc. (the “Borrower”), refers to
the Senior Unsecured Term Loan Agreement dated as of June 26, 2015 (as it may
hereafter be amended, modified, extended or restated from time to time, the
“Credit Agreement”), among the Borrower, the Banks named therein, certain other
parties thereto and Wells Fargo Bank, National Association, as Agent.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement. The Borrower hereby
gives you notice pursuant to Section 2.04 of the Credit Agreement that it
requests a Term Loan Borrowing under the Credit Agreement, and in that
connection sets forth below the terms on which such Term Loan Borrowing is
requested to be made:

 

(A)

 

Date of the Borrowing (which is a Business Day)

 

 

 

 

 

 

 

(B)

 

Principal Amount of Borrowing1

 

 

 

 

 

 

 

(C)

 

Type of Borrowing2

 

 

 

 

 

 

 

(D)

 

Interest Period3

 

 

 

 

1

Not less than $5,000,000 (and in integral multiples of $1,000,000) or greater
than the Total Commitment then available.

2

Eurodollar Borrowing or ABR Borrowing.

3

Applicable for Eurodollar Borrowings and which shall be subject to the
definition of “Interest Period” and end not later than the Maturity Date.

 

--------------------------------------------------------------------------------

 

Upon acceptance of any or all of the Loans offered by the Banks in response to
this request, the Borrower shall be deemed to have represented and warranted
that the conditions to lending specified in Section 5.01 of the Credit Agreement
have been satisfied.

 

Very truly yours,

 

 

 

By

 

 

 

 

Title: [Responsible Officer]

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B-1

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Banks That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Senior Unsecured Term Loan Agreement dated as of
[ ], 2015 (as amended, supplemented or otherwise modified from time to time, the
"Agreement"), among Scripps Networks Interactive, Inc., as Borrower, Wells Fargo
Bank National Association, as Agent, and each Bank from time to time party
thereto.

Pursuant to the provisions of Section 2.21 of the Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
Loan(s) (as well as any note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) it is not a bank within the meaning of
Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder of
the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.

 

[NAME OF BANK]

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

Date:

 

 

 

 

, 20[  ]

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B-2

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Senior Unsecured Term Loan Agreement dated as of
[ ], 2015 (as amended, supplemented or otherwise modified from time to time, the
"Agreement"), among Scripps Networks Interactive, Inc., as Borrower, Wells Fargo
Bank National Association, as Agent, and each Bank from time to time party
thereto.

Pursuant to the provisions of Section 2.21 of the Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate, (ii) it is
not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is
not a ten percent shareholder of the Borrower within the meaning of Section
871(h)(3)(B) of the Code and (iv) it is not a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Bank with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Bank in
writing, and (2) the undersigned shall have at all times furnished such Bank
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

Date:

 

 

 

 

, 20[  ]

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B-3

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Senior Unsecured Term Loan Agreement dated as of
[ ], 2015 (as amended, supplemented or otherwise modified from time to time, the
"Agreement"), among Scripps Networks Interactive, Inc., as Borrower, Wells Fargo
Bank National Association, as Agent, and each Bank from time to time party
thereto.

Pursuant to the provisions of Section 2.21 of the Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the participation in
respect of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such participation, (iii)
with respect to such participation, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Bank with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from
each of such partner's/member's beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Bank and (2) the undersigned shall have at all
times furnished such Bank with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

Date:

 

 

 

 

, 20[  ]

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B-4

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Banks That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Senior Unsecured Term Loan Agreement dated as of
[ ], 2015 (as amended, supplemented or otherwise modified from time to time, the
"Agreement"), among Scripps Networks Interactive, Inc., as Borrower, Wells Fargo
Bank National Association, as Agent, and each Bank from time to time party
thereto.

Pursuant to the provisions of Section 2.21 of the Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the Loan(s) (as well as
any note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate, (ii) its direct or indirect partners/members are the sole
beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E from each of such partner's/member's beneficial owners that
is claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.

 

[NAME OF BANK]

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

Date:

 

 

 

 

, 20[  ]

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT E

[FORM OF]

ADMINISTRATIVE QUESTIONNAIRE

Scripps Networks Interactive, Inc.

$250 Million Senior Unsecured Term Loan Facility

ADMINISTRATIVE DETAILS FORM

Please return to Russell Jeter (russell.jeter@wellsfargo.com) and Maggie Tsan

(admindetailsforms@wellsfargo.com) at Wells Fargo Securities, LLC

 

 

It is very important that all of the requested information be completed
accurately and that this questionnaire be returned promptly. If your institution
is sub allocating its allocation, please fill out an administrative
questionnaire for each legal entity.

 

 

Legal Name of Lender to appear in Documentation:                                                                                                  

Signature Block Information:
                                                                                                                                                                      

 

 

 

Signing Credit Agreement:

 

 

 

Yes

 

 

No

 

 

 

 

 

 

 

 

 

Coming in via Assignment:

 

 

 

Yes

 

 

No

 

 

 

 

 

 

 

 

Type of Lender:

 

 

 

 

 

 

 

(Bank, Asset Manager, Broker/Dealer, CLO/CDO, Finance Company, Hedge Fund,
Insurance, Mutual Fund, Pension Fund, Other Regulated Investment Fund, Special
Purpose Vehicle or Other, please specify)

 

 

 

 

 

 

 

Taxpayer ID Number:

 

 

 

 

 

 

 

 

 

 

 

 

 

MEI Number:

 

 

 

 

 

 

 

 

 

 

 

 

 

Foreign Entity:

Yes

 

No

 

 

 

 

 

 

 

If yes, please complete and return appropriate FOREIGN IRS Form (usually Form
W-8BEN or W-ECI) as well as provide SWIFT Code for Patriot Act certification
purposes and fill out the 2 below fields:

 

SWIFT                                                   

Country of Origin                                  

FOR INTERNAL PURPOSES ONLY (FOREIGN INSTITUTIONS)

Patriot Act Certification Effective Date:
                                                  

Patriot Act Certification Expiration Date:
                                                 

 

 

Contacts/Notification Methods: Borrowings, Paydowns, Interest, Fees, etc.

 

 

 

 

 

 

Primary Credit Contact

 

Secondary Credit Contact

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

 

 

Title:

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

Telephone:

 

 

 

 

Facsimile:

 

 

 

 

E-Mail Address:

 

 

 

 

 

 

 

 

 

 

 

Primary Operations Contact

 

Secondary Operations Contact

Name:

 

 

 

 

Title:

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

Telephone:

 

 

 

 

Facsimile:

 

 

 

 

E-Mail Address:

 

 

 

 

 

 

 

 

 

 

 

Primary L/C Contact

 

Secondary L/C Contact

Name:

 

 

 

 

Title:

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

Telephone:

 

 

 

 

Facsimile:

 

 

 

 

E-Mail Address:

 

 

 

 

 

 

 

 

 

 

 

Electronic Distribution

Contact

Information

Name:

 

 

Address cont’d:

 

Title:

 

 

Telephone:

 

Address:

 

 

E-Mail Address:

 

 

 

 

 

 

 

 

1. Lender’s Domestic Wire Instructions

Bank Name:

 

 

City and State:

 

 

ABA/Routing No.

 

 

 

 

 

2

--------------------------------------------------------------------------------

 

 

Account Name:

 

 

Account No.:

 

 

FFC Account Name:

 

 

FFC Account No.:

 

 

Attention:

 

 

Reference:

 

 

 

 

 

 

 

2. Lender’s Foreign Wire Instructions (please include wiring instructions for
EACH currency as applicable)

Bank Name:

 

 

ABA/Routing No.:

 

 

Account Name:

 

 

Account No.:

 

 

FFC Account Name:

 

 

FFC Account No.:

 

 

Attention:

 

 

Reference:

 

 

SWIFT:

 

 

Country of Origin:

 

 

 

 

                                     , hereby authorizes Wells Fargo Bank to
rely on the payment instructions contained in this Administrative Details Form.

 

By:

 

 

 

 

 

 

 

Its:

 

 

 

TAX REPORTING INFORMATION (PLEASE REVIEW THE INFORMATION BELOW AND SUBMIT THE
APPROPRIATE IRS TAX FORM ALONG WITH THIS COMPLETED ADMINISTRATIVE DETAILS
QUESTIONNAIRE).

3. TAX DOCUMENTS

U.S. DOMESTIC INSTITUTIONS:

If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification). Please be advised that we request that you submit an
original Form W-9.

q

Attach Form W-9 for current Tax Year

q

Confirm Tax ID Number:

3

--------------------------------------------------------------------------------

 

FOREIGN INSTITUTIONS:

I. Corporations:

If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution:

a.) Form W-8BEN or Form W-8BEN-E (Certificate of Foreign Status of Beneficial
Owner),

b.) Form W-8ECI (Income Effectively Connected to a U.S. Trade or Business),

c.) Form W-8EXP (Certificate of Foreign Government or Governmental Agency).

A U.S. taxpayer identification number is required for any institution submitting
Form W-8ECI. It is also required on Form W-8BEN or Form W-8BEN-E for certain
institutions claiming the benefits of a tax treaty with the U.S. Please be
advised that U.S. tax regulations do not permit the acceptance of faxed forms.
An original tax form must be submitted.

q

Attach Form W-8 for current Tax Year

q

Confirm Tax ID Number:

II. Flow-Through Entities:

If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non U.S. flow-through entity, an original
Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity,
or Certain U.S. Branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement. Flow- through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners. Please be advised that U.S. tax regulations
do not permit the acceptance of faxed forms. Original tax form(s) must be
submitted.

q

Attach Form W-8 for current Tax Year

q

Confirm Tax ID Number:                         

Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned
prior to the first payment of income. Failure to provide the proper tax form
when requested may subject your institution to U.S. tax withholding.

 

 

 

4

--------------------------------------------------------------------------------

 

EXHIBIT F

[FORM OF]

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into between the Assignor
named below (the “Assignor”) and the Assignee named below (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent below (i) all of the Assignor’s rights and obligations in
its capacity as a Bank under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including any guarantees included in such facilities) and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of the Assignor (in its capacity as a Bank) against
any Person, whether known or unknown, arising under or in connection with the
Credit Agreement, any other documents or instruments delivered pursuant thereto
or the loan transactions governed thereby or in any way based on or related to
any of the foregoing, including contract claims, tort claims, malpractice
claims, statutory claims and all other claims at law or in equity related to the
rights and obligations sold and assigned pursuant to clause (i) above (the
rights and obligations sold and assigned pursuant to clauses (i) and (ii) above
being referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.

 

Assignor:

 

 

 

 

 

 

 

 

2.

 

Assignee:

 

 

 

 

 

 

 

[and is an Affiliate/Approved Fund of [Bank]

 

 

 

 

 

3.

 

Borrower:

 

Scripps Networks Interactive, Inc.

 

 

 

 

 

4.

 

Administrative Agent:

 

Wells Fargo Bank, National Association, as administrative agent under the Credit
Agreement

 

 

 

 

 

5.

 

Credit Agreement:

 

Senior Unsecured Term Loan Agreement dated as of June 26, 2015 among Scripps
Networks Interactive, Inc., the Banks party thereto, certain other parties and
Wells Fargo Bank, National Association, as administrative agent

6.

 

Assigned Interest:

 

 

 

 

Aggregate Amount of
Loans for all Banks

Amount of Loans
Assigned

Percentage Assigned of
Loans4

 

$

$

%

 

$

$

%

 

$

$

%

Effective Date:                      , 20      [TO BE INSERTED BY ADMINISTRATIVE
AGENT ANDWHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
administrative questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the Loan Parties and their Affiliates
or their respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.

 

4 Set forth, to at least 9 decimals, as a percentage of the Loans of all Banks.

 

 

 

--------------------------------------------------------------------------------

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

 

NAME OF ASSIGNOR

 

By:

 

 

Title:

 

ASSIGNEE

 

NAME OF ASSIGNEE

 

By:

 

 

Title:

6

--------------------------------------------------------------------------------

 

Accepted:

WELLS FARGO BANK, NATIONAL ASSOCIATION, as

  Administrative Agent

By                                         

Title:

7

--------------------------------------------------------------------------------

 

 

Consented to:

 

[SCRIPPS NETWOR KS INTERACTIVE, INC.]5

 

By:

 

 

Name:

 

Title:

 

 

 

5 To be included if Borrower’s consent required under the Credit Agreement

 

 

 

8

--------------------------------------------------------------------------------

 

ANNEX 1

Senior Unsecured Term Loan Agreement dated as of June 26, 2015 (as it may
hereafter be amended, modified, extended or restated from time to time, the
“Credit Agreement”), among Scripps Networks Interactive, Inc., (the “Borrower”),
the Banks from time to time party thereto, certain other parties and Wells Fargo
Bank, National Association, as administrative agent (in such capacity, the
“Administrative Agent”).

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Bank under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Bank,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Bank thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Bank thereunder, (iv) it has received
a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to subsection 4.05 or 6.04 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Bank and (v) if it is a Non- U.S. Bank,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Bank,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents and (ii) it will perform in accordance with their terms
all of the obligations which by the terms of the Loan Documents are required to
be performed by it as a Bank.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
email or telecopy shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.

 

 

 

9

--------------------------------------------------------------------------------

 

SCHEDULE 2.01

COMMITMENTS

 

Bank

 

Commitment

 

Wells Fargo Bank, National Association

 

$

37,500,000.00

 

Bank of America, N.A.

 

$

37,500,000.00

 

HSBC Bank USA, N.A.

 

$

37,500,000.00

 

JPMorgan Chase Bank, N.A.

 

$

37,500,000.00

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

$

37,500,000.00

 

U.S. Bank National Association

 

$

37,500,000.00

 

Fifth Third Bank

 

$

25,000,000.00

 

Total

 

$

250,000,000.00

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 4.09

LITIGATION

None.

 

--------------------------------------------------------------------------------

 

SCHEDULE 4.16

EMPLOYEE BENEFIT PLANS

None.

 

--------------------------------------------------------------------------------

 

SCHEDULE 4.17

ENVIRONMENTAL

None.

 

--------------------------------------------------------------------------------

 

SCHEDULE 7.01

INDEBTEDNESS

(000’s omitted)

 

Description

 

Balance

 

Travel Channel Ad minute buy back obligation

 

$

16,964

 

HGTV Ad Cap modification obligation

 

$

14,815

 

Real Gravity Contingent Consideration

 

$

6,000

 

Scripps Networks Interactive, Inc.

 

 

 

 

Capital lease obligations

 

$

3,070

 

Television Food Network, G.P.

 

 

 

 

Must-carry rights

 

$

450

 

Total

 

$

41,299

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 7.02

EXISTING LIENS

Liens, including contingent Liens, securing Capital Lease Obligations of
Subsidiaries set forth on Schedule 7.01

 

--------------------------------------------------------------------------------

 

SCHEDULE 7.06

TRANSACTIONS WITH AFFILIATES

1. Amended & Restated Scripps Family Agreement dated May 19, 2015 by and among
The E.W. Scripps Company, Scripps Networks Interactive, Inc. and the descendants
of Edward W. Scripps.

2. Retransmission Consent Compensation Agreement dated July 1, 2008 between
Scripps Networks Interactive, Inc. and The E.W. Scripps Company.

3. Software License Agreement dated as of July 1, 2008 between the Borrower and
The E.W. Scripps Company.

4. Advertising Purchase Agreement dated as of July 1, 2008 between Borrower and
The E.W. Scripps Company.

 

 